As filed with the Securities and Exchange Commission on April 28, 2011 1933 Act File No. 002-82572 1940 Act File No. 811-03690 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 36 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 36 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS TAX EXEMPT FUNDS (Exact Name of Registrant as Specified in Charter) 110 Wall Street New York, New York 10005 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, Including Area Code:(212) 858-8000 Mary Carty, Esq. First Investors Tax Exempt Funds 110 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on May 1, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS TAX EXEMPT FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for First Investors Tax Exempt Funds Statement of Additional Information for First Investors Tax Exempt Funds Part C – Other Information Signature Page Exhibits Tax Exempt Funds National Tax Exempt Funds Ticker Symbols Tax Exempt Class A: FITAX Class B: FITCX Tax Exempt II Class A: EIITX Class B: EIIUX Single State Tax Exempt Funds Ticker Symbols California Class A: FICAX Class B: − − Connecticut Class A: FICTX Class B: FICUX Massachusetts Class A: FIMAX Class B: FIMGX Michigan Class A: FTMIX Class B: − − Minnesota Class A: FIMNX Class B: − − New Jersey Class A: FINJX Class B: FINKX New York Class A: FNYFX Class B: FNYGX North Carolina Class A: FMTNX Class B: FMTQX Ohio Class A: FIOHX Class B: − − Oregon Class A: FTORX Class B: − − Pennsylvania Class A: FTPAX Class B: FTPDX Virginia Class A: FIVAX Class B: − − The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS P R O S P E C T U S is MAY 1, 2011 TABLE OF CONTENTS THE FUNDS SUMMARY SECTION 1 Tax Exempt Fund 1 Tax Exempt Fund II 5 California Tax Exempt Fund 9 Connecticut Tax Exempt Fund 13 Massachusetts Tax Exempt Fund 17 Michigan Tax Exempt Fund 21 Minnesota Tax Exempt Fund 25 New Jersey Tax Exempt Fund 29 New York Tax Exempt Fund 33 North Carolina Tax Exempt Fund 37 Ohio Tax Exempt Fund 41 Oregon Tax Exempt Fund 45 Pennsylvania Tax Exempt Fund 49 Virginia Tax Exempt Fund 53 Other Important Information 57 THE FUNDS IN GREATER DETAIL 58 NATIONAL TAX EXEMPT FUNDS 59 Tax Exempt Fund 59 Tax Exempt Fund II 63 SINGLE STATE TAX EXEMPT FUNDS 67 California Minnesota Ohio Connecticut New Jersey Oregon Massachusetts New York Pennsylvania Michigan North Carolina Virginia FUND MANAGEMENT IN GREATER DETAIL 72 SHAREHOLDER INFORMATION 73 How and when do the Funds price their shares? 73 How do I open an account? 74 What about accounts with multiple owners or representatives? 74 How do I make subsequent transactions? 75 How are transactions processed? 76 What are the sales charges? 78 Are sales charge discounts and waivers available? 80 What are the Funds’ policies on frequent trading in the shares of the Funds? 84 What about dividends and capital gain distributions? 84 What about taxes? 85 What if my account falls below the minimum account requirement? 85 Householding policy 85 Other account privileges and policies 86 FINANCIAL HIGHLIGHTS 87 National Tax Exempt Funds 88 Tax Exempt Fund 88 Tax Exempt Fund II 90 Single State Tax Exempt Funds 92 California Minnesota Ohio Connecticut New Jersey Oregon Massachusetts New York Pennsylvania Michigan North Carolina Virginia THE FUNDS SUMMARY SECTION TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from federal income tax and is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.59% 0.59% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.11% 0.11% Total Annual Fund Operating Expenses 1.00% 1.70% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $671 $875 $1,096 $1,729 Class B shares $573 $836 $1,123 $1,823 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $671 $875 $1,096 $1,729 Class B shares $173 $536 $923 $1,823 1 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 18% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from federal income tax, including the AMT. The Fund diversifies its assets among municipal bonds and securities of different states, municipalities, and U.S. territories, rather than concentrating in bonds of a particular state or municipality. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund's duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal taxation, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 2 Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 6.19% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.01% (for the quarter ended December 31, 2010). 3 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -5.10% 2.13% 3.27% (Return After Taxes on Distributions) -5.12% 2.05% 3.14% (Return After Taxes on Distributions and Sales of Fund Shares) -1.83% 2.24% 3.26% Class B Shares (Return Before Taxes) -3.75% 2.28% 3.29% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 4 TAX EXEMPT FUND II Investment Objective:The Fund seeks a high level of interest income that is exempt from federal income tax and is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”) and, secondarily, total return. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.16% 0.16% Total Annual Fund Operating Expenses 1.06% 1.76% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $677 $893 $1,126 $1,795 Class B shares $579 $854 $1,154 $1,889 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $677 $893 $1,126 $1,795 Class B shares $179 $554 $954 $1,889 5 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 107% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from federal income tax, including the AMT. The Fund diversifies its assets among municipal bonds and securities of different states, municipalities, and U.S. territories, rather than concentrating in bonds of a particular state or municipality. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return. The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund seeks total return through actively trading to take advantage of relative value opportunities in the municipal bond market.As a result, the Fund may, at times, engage in short-term trading, which could produce higher transaction costs and taxable distributions and may result in a lower total return and yield for the Fund. The Fund may sell a security for a variety of reasons, including to adjust the Fund's duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal taxation, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Tax Exempt Fund II: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the 6 municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 7.82% (for the quarter ended September 30, 2009) and the lowest quarterly return was -6.04% (for the quarter ended December 31, 2010). 7 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -5.10% 2.84% 4.48% (Return After Taxes on Distributions) -5.60% 2.69% 4.27% (Return After Taxes on Distributions and Sales of Fund Shares) -1.90% 2.72% 4.19% Class B Shares (Return Before Taxes) -3.84% 2.98% 4.48% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 8 CALIFORNIA TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of California.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.18% 0.18% Total Annual Fund Operating Expenses 1.08% 1.78% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares Class B shares You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares Class B shares 9 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 42% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of California.Such securities include obligations issued by municipalities and other authorities in California and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the California Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 10 Concentration Risk.The Fund’s return will be affected significantly by events that affect California’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 7.25% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.31% (for the quarter ended December 31, 2010). 11 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -5.29% 2.11% 3.56% (Return After Taxes on Distributions) -5.32% 2.04% 3.44% (Return After Taxes on Distributions and Sales of Fund Shares) -2.07% 2.20% 3.49% Class B Shares (Return Before Taxes) -4.04% 2.25% 3.55% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 12 CONNECTICUT TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of Connecticut.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.17% 0.17% Total Annual Fund Operating Expenses 1.07% 1.77% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $678 $896 $1,131 $1,806 Class B shares $580 $857 $1,159 $1,899 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $678 $896 $1,131 $1,806 Class B shares $180 $557 $959 $1,899 13 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 15% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of Connecticut.Such securities include obligations issued by municipalities and other authorities in Connecticut and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Connecticut Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 14 Concentration Risk.The Fund’s return will be affected significantly by events that affect Connecticut’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 7.37% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.08% (for the quarter ended December 31, 2010). 15 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares ( Return Before Taxes) -5.59% 2.22% 3.54% (Return After Taxes on Distributions) -5.59% 2.18% 3.47% (Return After Taxes on Distributions and Sales of Fund Shares) -2.36% 2.30% 3.51% Class B Shares (Return Before Taxes) -4.38% 2.34% 3.54% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 16 MASSACHUSETTS TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of Massachusetts.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.20% 0.20% Total Annual Fund Operating Expenses 1.10% 1.80% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares Class B shares You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares Class B shares 17 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 20% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of Massachusetts.Such securities include obligations issued by municipalities and other authorities in Massachusetts and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Massachusetts Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 18 Concentration Risk.The Fund’s return will be affected significantly by events that affect Massachusetts’ economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 6.67% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.31% (for the quarter ended December 31, 2010). 19 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -5.40% 1.98% 3.39% (Return After Taxes on Distributions) -5.40% 1.91% 3.29% (Return After Taxes on Distributions and Sales of Fund Shares) -2.22% 2.09% 3.37% Class B Shares (Return Before Taxes) -4.27% 2.11% 3.39% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 20 MICHIGAN TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of Michigan.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.19% 0.19% Total Annual Fund Operating Expenses 1.09% 1.79% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $680 $902 $1,141 $1,827 Class B shares $582 $863 $1,170 $1,921 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $680 $902 $1,141 $1,827 Class B shares $182 $563 $970 $1,921 21 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 36% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of Michigan.Such securities include obligations issued by municipalities and other authorities in Michigan and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Michigan Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 22 Concentration Risk.The Fund’s return will be affected significantly by events that affect Michigan’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 7.49% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.17% (for the quarter ended December 31, 2010). 23 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -4.75% 2.06% 3.31% (Return After Taxes on Distributions) -4.92% 1.98% 3.18% (Return After Taxes on Distributions and Sales of Fund Shares) -1.56% 2.16% 3.30% Class B Shares (Return Before Taxes) -3.47% 2.20% 3.31% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 24 MINNESOTA TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of Minnesota.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.20% 0.20% Total Annual Fund Operating Expenses 1.10% 1.80% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $681 $905 $1,146 $1,838 Class B shares $583 $866 $1,175 $1,932 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $681 $905 $1,146 $1,838 Class B shares $183 $566 $975 $1,932 25 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 30% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of Minnesota.Such securities include obligations issued by municipalities and other authorities in Minnesota.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Minnesota Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 26 Concentration Risk.The Fund’s return will be affected significantly by events that affect Minnesota’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 5.68% (for the quarter ended September 30, 2009) and the lowest quarterly return was -4.85% (for the quarter ended December 31, 2010). 27 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -5.19% 2.42% 3.63% (Return After Taxes on Distributions) -5.19% 2.42% 3.63% (Return After Taxes on Distributions and Sales of Fund Shares) -2.17% 2.50% 3.63% Class B Shares (Return Before Taxes) -3.90% 2.54% 3.64% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 28 NEW JERSEY TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of New Jersey.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.14% 0.14% Total Annual Fund Operating Expenses 1.04% 1.74% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $675 $887 $1,116 $1,773 Class B shares $577 $848 $1,144 $1,867 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $675 $887 $1,116 $1,773 Class B shares $177 $548 $944 $1,867 29 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 21% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of New Jersey.Such securities include obligations issued by municipalities and other authorities in New Jersey and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the New Jersey Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 30 Concentration Risk.The Fund’s return will be affected significantly by events that affect New Jersey’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 7.29% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.03% (for the quarter ended December 31, 2010). 31 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares ( Return Before Taxes) -5.30% 2.38% 3.47% (Return After Taxes on Distributions) -5.30% 2.30% 3.37% (Return After Taxes on Distributions and Sales of Fund Shares) -2.11% 2.42% 3.43% Class B Shares (Return Before Taxes) -4.17% 2.52% 3.48% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 32 NEW YORK TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of New York.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.12% 0.12% Total Annual Fund Operating Expenses 1.02% 1.72% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $673 $881 $1,106 $1,751 Class B shares $575 $842 $1,133 $1,845 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $673 $881 $1,106 $1,751 Class B shares $175 $542 $933 $1,845 33 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 29% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of New York.Such securities include obligations issued by municipalities and other authorities in New York and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the New York Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 34 Concentration Risk.The Fund’s return will be affected significantly by events that affect New York’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 6.89% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.11% (for the quarter ended December 31, 2010). 35 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -5.01% 2.15% 3.31% (Return After Taxes on Distributions) -5.01% 2.15% 3.24% (Return After Taxes on Distributions and Sales of Fund Shares) -1.91% 2.27% 3.31% Class B Shares (Return Before Taxes) -3.72% 2.30% 3.31% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 36 NORTH CAROLINA TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of North Carolina.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.18% 0.18% Total Annual Fund Operating Expenses 1.08% 1.78% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $679 $899 $1,136 $1,816 Class B shares $581 $860 $1,164 $1,910 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $679 $899 $1,136 $1,816 Class B shares $181 $560 $964 $1,910 37 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 18% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of North Carolina.Such securities include obligations issued by municipalities and other authorities in North Carolina and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the North Carolina Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 38 Concentration Risk.The Fund’s return will be affected significantly by events that affect North Carolina’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 7.98% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.76% (for the quarter ended December 31, 2010). 39 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -5.02% 2.57% 3.81% (Return After Taxes on Distributions) -5.03% 2.48% 3.73% (Return After Taxes on Distributions and Sales of Fund Shares) -1.96% 2.56% 3.72% Class B Shares (Return Before Taxes) -3.91% 2.71% 3.81% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1992. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 40 OHIO TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of Ohio.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.19% 0.19% Total Annual Fund Operating Expenses 1.09% 1.79% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $680 $902 $1,141 $1,827 Class B shares $582 $863 $1,170 $1,921 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $680 $902 $1,141 $1,827 Class B shares $182 $563 $970 $1,921 41 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 30% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of Ohio.Such securities include obligations issued by municipalities and other authorities in Ohio and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Ohio Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 42 Concentration Risk.The Fund’s return will be affected significantly by events that affect Ohio’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject toincome tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 6.45% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.17% (for the quarter ended December 31, 2010). 43 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -4.95% 2.43% 3.61% (Return After Taxes on Distributions) -4.98% 2.32% 3.50% (Return After Taxes on Distributions and Sales of Fund Shares) -1.89% 2.45% 3.55% Class B Shares (Return Before Taxes) -3.70% 2.58% 3.60% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 44 OREGON TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of Oregon.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.17% 0.17% Total Annual Fund Operating Expenses 1.07% 1.77% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $678 $896 $1,131 $1,806 Class B shares $580 $857 $1,159 $1,899 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $678 $896 $1,131 $1,806 Class B shares $180 $557 $959 $1,899 45 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 16% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of Oregon.Such securities include obligations issued by municipalities and other authorities in Oregon and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Oregon Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 46 Concentration Risk.The Fund’s return will be affected significantly by events that affect Oregon’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 7.51% (for the quarter ended September 30, 2009) and the lowest quarterly return was -5.78% (for the quarter ended December 31, 2010). 47 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -5.19% 2.45% 3.60% (Return After Taxes on Distributions) -5.25% 2.42% 3.57% (Return After Taxes on Distributions and Sales of Fund Shares) -2.15% 2.48% 3.55% Class B Shares (Return Before Taxes) -3.98% 2.59% 3.61% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1992. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and, Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 48 PENNSYLVANIA TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of Pennsylvania.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.16% 0.16% Total Annual Fund Operating Expenses 1.06% 1.76% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $677 $893 $1,126 $1,795 Class B shares $579 $854 $1,154 $1,889 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $677 $893 $1,126 $1,795 Class B shares $179 $554 $954 $1,889 49 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 46% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of Pennsylvania.Such securities include obligations issued by municipalities and other authorities in Pennsylvania and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Pennsylvania Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 50 Concentration Risk.The Fund’s return will be affected significantly by events that affect Pennsylvania’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 6.20% (for the quarter ended September 30, 2009) and the lowest quarterly return was -4.57% (for the quarter ended December 31, 2010). 51 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -4.57% 2.51% 3.63% (Return After Taxes on Distributions) -4.68% 2.39% 3.49% (Return After Taxes on Distributions and Sales of Fund Shares) -1.53% 2.50% 3.54% Class B Shares (Return Before Taxes) -3.30% 2.65% 3.63% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 52 VIRGINIA TAX EXEMPT FUND Investment Objective:The Fund seeks a high level of interest income that is exempt from both federal and state income tax for individual residents of the state of Virginia.The Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 80 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees 0.60% 0.60% Distribution and Service (12b-1) Fees 0.30% 1.00% Other Expenses 0.17% 0.17% Total Annual Fund Operating Expenses 1.07% 1.77% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $678 $896 $1,131 $1,806 Class B shares $580 $857 $1,159 $1,899 You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $678 $896 $1,131 $1,806 Class B shares $180 $557 $959 $1,899 53 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 24% of the average value of its whole portfolio. Principal Investment Strategies:The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state of Virginia.Such securities include obligations issued by municipalities and other authorities in Virginia and U.S. possessions and territories, such as Puerto Rico.In certain cases, the interest paid by the Fund may also be exempt from local taxes. The Fund generally invests only in high quality municipal securities that are rated as, or determined by the Fund to be, investment grade at the time of purchase.Typically, the securities purchased by the Fund have maturities of fifteen years or more at the time of purchase.However, the Fund may invest in securities with any maturity and may also invest in the following types of derivatives: inverse floaters, interest rate swaps, futures contracts and options on futures contracts to increase income, hedge against changes in interest rates or enhance potential return.The Fund may purchase or hold securities that are insured against default by independent insurance companies.In selecting investments, the Fund considers a variety of factors, including: a security’s maturity, coupon, yield, credit quality and call protection, its value relative to other types of municipal securities, and the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund’s duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund generally takes taxes into consideration in deciding whether to sell an investment. Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who want a high level of income that is exempt from federal and state income tax, are able to assume a moderate degree of risk, and have a long-term investment horizon.Here are the principal risks of investing in the Virginia Tax Exempt Fund: Interest Rate Risk.The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase. Securities with longer maturities are more sensitive to changes in interest rates than securities with shorter maturities.Since the Fund typically purchases securities with longer maturities, the Fund will generally have a high degree of interest rate risk.The Fund’s yield may also decline if interest rates decline. Credit Risk.This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, such as economic, political, regulatory, or legal developments; a downgrade in an issuer’s credit rating; or other adverse news about the issuer. Municipal Securities Risk.The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. 54 Concentration Risk.The Fund’s return will be affected significantly by events that affect Virginia’s economy as well as legislative, political and judicial changes in the state.The Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk.During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk.Investments in inverse floaters, interest rate swaps, futures contracts, and options on futures contracts involve risks, such as possible default by a counterparty to a swap agreement, potential losses if interest rates do not move as expected, and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Tax Risk.The Fund may invest in municipal securities that pay interest that is subject to income tax (including the AMT) or effect transactions that produce taxable capital gains.Interest income on municipal securities held by the Fund may also become subject to income tax due to an adverse change in the law or other events. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 6.33% (for the quarter ended September 30, 2009) and the lowest quarterly return was -4.13% (for the quarter ended December 31, 2010). 55 Average Annual Total Returns For Periods Ended December 31, 2010 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) -4.56% 2.22% 3.48% (Return After Taxes on Distributions) -4.56% 2.11% 3.37% (Return After Taxes on Distributions and Sales of Fund Shares) -1.70% 2.25% 3.42% Class B Shares (Return Before Taxes) -3.36% 2.35% 3.47% BofA Merrill Lynch Municipal Securities Master Index (reflects no deduction for fees, expenses or taxes) 2.25% 4.03% 5.08% The after-tax returns are shown only for Class A shares and are calculated using the highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as the Portfolio Manager of the Fund since 1991. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 57 of this prospectus. 56 Other Important Information Purchase and Sale of Fund Shares:You may purchase or redeem shares of the Funds on any business day by: contacting your financial intermediary in accordance with its policies; writing to the Funds’ transfer agent at the following address: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837; or calling the Funds’ transfer agent at 1 (800) 423-4026.The minimum initial purchase is $1,000.The minimum initial purchase is reduced for certain types of accounts and also for accounts opened under a systematic investment plan.Subsequent investments can be made in any U.S. dollar amount. Tax Information:Each of the Tax Exempt Funds intends to distribute dividends that are generally exempt from federal income tax, including the federal alternative minimum tax. However, a portion of the Funds’ distribution may be subject to such taxes. In addition, the Single State Tax Exempt Funds intend to distribute dividends that are also exempt from state income taxes and, in certain instances, exempt from local taxes for resident shareholders of the state identified in the Fund’s name; however, certain distributions may be subject to capital gains tax. Payments to Broker-Dealers and Other Financial Intermediaries:The Funds are primarily sold to retail investors through their principal underwriter, First Investors Corporation (“FIC”).FIC is an affiliate of the Funds’ adviser and both are subsidiaries of the same holding company.FIC pays its representatives a higher level of compensation for selling First Investors Funds than for selling other funds.This may create a conflict of interest by influencing the representatives to recommend First Investors Funds over other funds.For more information on FIC’s policies ask your representative, see the Funds’ Statement of Additional Information or visit First Investors website at: www.firstinvestors.com. 57 THE FUNDS IN GREATER DETAIL The following sections provide more information about the First Investors Funds that invest primarily in tax exempt municipal securities. Each individual Fund description in this section provides an explanation of the Fund’s objectives, principal investment strategies and risks.To help you decide which Funds may be right for you, we have included in each section examples of who should consider buying the Fund. If you are interested in a municipal bond fund that diversifies its assets nationally among bonds of different states, you should consider the Tax Exempt Fund or Tax Exempt Fund II.If you are interested in a municipal bond fund that invests primarily in the bonds of a single state, you should consider one of our Single State Tax Exempt Funds. None of the Funds in this prospectus pursues a primary strategy of allocating its assets among stocks, bonds, and money market instruments.For most investors, a complete investment program should include each of these asset classes.While stocks have historically outperformed other categories of investments over long periods of time, they generally carry higher risks.There have also been extended periods during which bonds and money market instruments have outperformed stocks.By allocating your assets among different types of funds, you can reduce the overall risk of your portfolio.Of course, even a diversified investment program can result in a loss. The investment objective of each Fund is non-fundamental, which means that the Board of Trustees may change the investment objective of each Fund without shareholder approval.The Board may take such action when it believes that a change in the objective is necessary or appropriate in light of market circumstance or other events. 58 NATIONAL TAX EXEMPT FUNDS TAX EXEMPT FUND What are the Tax Exempt Fund’s objective, principal investment strategies, and principal risks? Objective: The Fund seeks a high level of interest income that is exempt from federal income tax and is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Principal Investment Strategies: The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from federal income tax, including the AMT.Under normal circumstances, at least 80% of the Fund's net assets will be invested in municipal securities that pay interest that is exempt from federal income tax, including the AMT.This is a fundamental investment policy that can only be changed by shareholder approval. Municipal securities are bonds and notes that are issued by state and local governments, the District of Columbia and commonwealths, territories or possessions of the United States (including Guam, Puerto Rico and the U.S. Virgin Islands), or their respective agencies, instrumentalities and authorities.The Fund diversifies its assets among municipal bonds and securities of different states, municipalities, and U.S. territories, rather than concentrating in bonds of a particular state or municipality. The Fund generally invests in high quality municipal securities that are: (a) rated as investment grade, at the time of purchase, by at least one rating organization, such as Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and Fitch Ratings; or (b) if unrated, are determined by the Fund’s Adviser to be of investment grade quality.The Fund may invest a portion of its assets in securities that are insured by independent insurance companies as to timely payment of interest and principal to the extent it determines that the insurance improves the credit quality of the securities and the costs of insurance are reasonable in relation to the benefits. The Fund generally pursues its objective of providing shareholders with a high level of tax exempt interest by investing in municipal bonds with maturities of fifteen years or more ("long-term" municipal bonds).Long-term municipal bonds generally offer higher yields than comparable municipal bonds with shorter maturities.However, they are subject to greater fluctuations in value in response to interest rate changes than municipal bonds with shorter maturities. The Fund may continue to hold bonds after they have been purchased without regard to their maturities.For example, consistent with its investment objective, the Fund may retain bonds purchased in the past that have yields that are higher than those that are available in the current interest rate environment. The Fund may also buy and sell municipal securities of any maturity to adjust the duration of its portfolio.Duration is a measurement of a bond's sensitivity to changes in interest rates.For example, if the Fund believes that interest rates are likely to rise, it may attempt to reduce its duration by purchasing municipal securities with shorter maturities or selling municipal securities with longer maturities. The Fund may invest in variable rate and floating rate municipal securities.Variable and floating rate securities pay interest which adjusts at specific intervals or when a benchmark rate changes. 59 The Fund may also invest in the following types of derivatives: futures contracts, options on futures contracts, interest rate swaps and inverse floaters, to increase income, hedge against changes in interest rates or enhance potential return.Derivatives are instruments that derive their values from other instruments, securities or indices. In selecting investments, the Fund considers, among other factors, a security’s maturity, coupon and yield, relative value, credit quality and call protection, as well as the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund's duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund will not necessarily sell an investment if its rating or the rating of a company that insures the security is reduced or there is a default by the issuer.The Fund generally takes taxes into consideration in deciding whether to sell an investment.Thus, the Fund may decide not to sell a security if it would result in a capital gain distribution to shareholders. The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political, or other conditions.When the Fund is so invested, it may not achieve its investment objective. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in the prospectus. Principal Risks: You can lose money by investing in the Fund.The likelihood of a loss is greater if you invest for a short period of time.Any investment carries with it some level of risk.Here are the principal risks of investing in the Tax Exempt Fund: Interest Rate Risk: The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase.Generally, the longer the maturity and duration of a municipal security, the greater its sensitivity to interest rates.Since the Fund invests in long-term municipal bonds, the Fund's net asset value could decline significantly as a result of interest rate changes. Interest rate risk also includes the risk that the yields on municipal securities will decline as interest rates decline.The investments that the Fund buys generally give the issuer the option to “call” or redeem these investments before their maturity dates.If investments mature or are “called” during a time of declining interest rates, the Fund will have to reinvest the proceeds in investments offering lower yields.The Fund also invests in floating rate and variable rate demand notes.When interest rates decline, the rates paid on these securities may decline. Credit Risk: This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, including but not limited to: (i) A downturn in the national or local economy; 60 (ii) Adverse political or regulatory developments at the local, state or federal level; (iii) Erosion of taxes or other revenues supporting debt obligations; (iv) Constitutional, legislative, executive or voter-initiated limits on borrowing, spending, or raising taxes; (v) Natural disasters, terrorist acts, or energy shortages; (vi) Litigation, including potential lawsuits challenging the Constitutionality or legality of the issuance of municipal debt; and (vii) In the case of revenue bonds, failure of the revenue generated to meet levels sufficient to satisfy debt obligations. A downgrade in an issuer’s credit rating or other adverse news about the issuer can reduce the market value of the issuer’s securities even if the issuer is not in default. The Fund may purchase or hold insured securities.Such insurance is intended to reduce credit risk.However, such insurance does not eliminate credit risk because the insurer may not be financially able to pay interest and principal on the securities that it insures.Moreover, most municipal securities insurers have had their credit ratings downgraded and/or have negative outlooks on their ratings.In the event that the credit rating of an insurance company is downgraded, the market values of the securities insured by such company may be negatively affected.It is also important to note that, although insurance may decrease the credit risk of investments held by the Fund, it decreases the Fund’s yield as the Fund must pay for the insurance directly or indirectly. Municipal Securities Risk: The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. Liquidity Risk: During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk: The use of derivatives involve specific risks, which can increase the volatility of the Fund’s share price and expose the Fund to significant additional costs and the potential for greater losses than if these techniques had not been used.The prices of futures contracts and options on futures contracts can be highly volatile; using them can lower total return; and the potential loss from futures can exceed the Fund’s initial investment in such contracts.Inverse floaters tend to fluctuate significantly more in price in response to changes in interest rates than other municipal securities.Interest rate swaps and certain other derivatives may result in potential losses if interest rates do not move as expected or if the counterparties are unable to satisfy their obligations.The use of derivatives for hedging purpose tends to limit any potential gain that might result from an increase in the value of the hedged position.Moreover, derivatives may be difficult or impossible to sell, unwind, or value due to the lack of a secondary trading market. Tax Risk: The Fund may, from time to time, invest in municipal securities that pay interest that is subject to federal, state, or local income tax, including the federal AMT, or effect transactions that produce taxable capital gains.In addition, tax-exempt interest income received on municipal securities held by the Fund may become subject to federal, state or local income tax due to, among other things, a change in the law, an Internal Revenue Service ruling, noncompliant conduct by a municipal 61 issuer, or a judicial decision, such as a holding that debt was issued in violation of a Constitutional or statutory requirement.As a result of such events, the Fund may make taxable distributions to shareholders. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. Who should consider buying the Tax Exempt Fund? The Tax Exempt Fund may be used by individuals as a core holding for an investment portfolio or as a base on which to build a portfolio.The Fund is intended for investors who: n Are seeking a relatively conservative investment which provides a high degree of credit quality, n Are seeking income that is exempt from federal income tax, including the AMT, n Are seeking a relatively high level of tax exempt income and are willing to assume a moderate degree of market volatility to achieve this goal, and n Have a long-term investment horizon and are able to ride out market cycles. The Tax Exempt Fund is generally not appropriate for investors who are seeking an investment that does not fluctuate in value, investors who are in very low tax brackets, retirement accounts and corporate or similar business accounts.Different tax rules apply to corporations and other entities. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 62 TAX EXEMPT FUND II What are the Tax Exempt Fund II’s objectives, principal investment strategies, and principal risks? Objectives: The Fund seeks a high level of interest income that is exempt from federal income tax and is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”) and, secondarily, total return. Principal Investment Strategies: The Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from federal income tax, including the AMT.Under normal circumstances, at least 80% of the Fund's net assets will be invested in municipal securities that pay interest that is exempt from federal income tax, including the AMT.This is a fundamental investment policy that can only be changed by shareholder approval. Municipal securities are bonds and notes that are issued by state and local governments, the District of Columbia and commonwealths, territories or possessions of the United States (including Guam, Puerto Rico and the U.S. Virgin Islands), or their respective agencies, instrumentalities and authorities.The Fund diversifies its assets among municipal bonds and securities of different states, municipalities, and U.S. territories, rather than concentrating in bonds of a particular state or municipality. The Fund generally invests in high quality municipal securities that are: (a) rated as investment grade, at the time of purchase, by at least one rating organization, such as Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and Fitch Ratings; or (b) if unrated, are determined by the Fund’s Adviser to be of investment grade quality.The Fund may invest a portion of its assets in securities that are insured by independent insurance companies as to timely payment of interest and principal to the extent it determines that the insurance improves the credit quality of the securities and the costs of insurance are reasonable in relation to the benefits. The Fund generally pursues its objective of providing shareholders with a high level of tax exempt interest by investing in municipal bonds with maturities of fifteen years or more ("long-term" municipal bonds).Long-term municipal bonds generally offer higher yields than comparable municipal bonds with shorter maturities.However, they are subject to greater fluctuations in value in response to interest rate changes than municipal bonds with shorter maturities. The Fund may continue to hold bonds after they have been purchased without regard to their maturities.For example, consistent with its investment objective, the Fund may retain bonds purchased in the past that have yields that are higher than those that are available in the current interest rate environment. The Fund may also buy and sell municipal securities of any maturity to adjust the duration of its portfolio.Duration is a measurement of a bond's sensitivity to changes in interest rates.For example, if the Fund believes that interest rates are likely to rise, it may attempt to reduce its duration by purchasing municipal securities with shorter maturities or selling municipal securities with longer maturities. The Fund may invest in variable rate and floating rate municipal securities.Variable and floating rate securities pay interest which adjusts at specific intervals or when a benchmark rate changes. 63 The Fund may also invest in the following types of derivatives: futures contracts, options on futures contracts, interest rate swaps and inverse floaters, to increase income, hedge against changes in interest rates or enhance potential return.Derivatives are instruments that derive their values from other instruments, securities or indices. In selecting investments, the Fund considers, among other factors, a security’s maturity, coupon and yield, relative value, credit quality and call protection, as well as the outlook for interest rates and the economy. The Fund may sell a security for a variety of reasons, including to adjust the Fund's duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Fund will not necessarily sell an investment if its rating or the rating of a company that insures the security is reduced or there is a default by the issuer.The Fund generally takes taxes into consideration in deciding whether to sell an investment.Thus, the Fund may decide not to sell a security if it would result in a capital gain distribution to shareholders. The Fund seeks total return through actively trading to take advantage of relative value opportunities in the municipal bond market.As a result, the Fund may, at times, engage in short-term trading, which could produce higher transaction costs and taxable distributions and may result in a lower total return and yield for the Fund. The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political, or other conditions.When the Fund is so invested, it may not achieve its investment objectives. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in the prospectus. Principal Risks: You can lose money by investing in the Fund.The likelihood of a loss is greater if you invest for a short period of time.Any investment carries with it some level of risk.Here are the principal risks of investing in the Tax Exempt Fund II: Interest Rate Risk: The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of municipal securities increase.Generally, the longer the maturity and duration of a municipal security, the greater its sensitivity to interest rates.Since the Fund invests in long-term municipal bonds, the Fund's net asset value could decline significantly as a result of interest rate changes. Interest rate risk also includes the risk that the yields on municipal securities will decline as interest rates decline.The investments that the Fund buys generally give the issuer the option to “call” or redeem these investments before their maturity dates.If investments mature or are “called” during a time of declining interest rates, the Fund will have to reinvest the proceeds in investments offering lower yields.The Fund also invests in floating rate and variable rate demand notes.When interest rates decline, the rates paid on these securities may decline. 64 Credit Risk: This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, including but not limited to: (i) A downturn in the national or local economy; (ii) Adverse political or regulatory developments at the local, state or federal level; (iii) Erosion of taxes or other revenues supporting debt obligations; (iv) Constitutional, legislative, executive or voter-initiated limits on borrowing, spending, or raising taxes; (v) Natural disasters, terrorist acts, or energy shortages; (vi) Litigation, including potential lawsuits challenging the Constitutionality or legality of the issuance of municipal debt; and (vii) In the case of revenue bonds, failure of the revenue generated to meet levels sufficient to satisfy debt obligations. A downgrade in an issuer’s credit rating or other adverse news about the issuer can reduce the market value of the issuer’s securities even if the issuer is not in default. The Fund may purchase or hold insured securities.Such insurance is intended to reduce credit risk.However, such insurance does not eliminate credit risk because the insurer may not be financially able to pay interest and principal on the securities that it insures.Moreover, most municipal securities insurers have had their credit ratings downgraded and/or have negative outlooks on their ratings.In the event that the credit rating of an insurance company is downgraded, the market values of the securities insured by such company may be negatively affected.It is also important to note that, although insurance may decrease the credit risk of investments held by the Fund, it decreases the Fund’s yield as the Fund must pay for the insurance directly or indirectly. Municipal Securities Risk: The Fund’s return will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. Liquidity Risk: During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk: The use of derivatives involve specific risks, which can increase the volatility of the Fund’s share price and expose the Fund to significant additional costs and the potential for greater losses than if these techniques had not been used.The prices of futures contracts and options on futures contracts can be highly volatile; using them can lower total return; and the potential loss from futures can exceed the Fund’s initial investment in such contracts.Inverse floaters tend to fluctuate significantly more in price in response to changes in interest rates than other municipal securities.Interest rate swaps and certain other derivatives may result in potential losses if interest rates do not move as expected or if the counterparties are unable to satisfy their obligations.The use of derivatives for hedging purpose tends to limit any potential gain that might result from an increase in the value of the hedged position.Moreover, derivatives may be difficult or impossible to sell, unwind, or value due to the lack of a secondary trading market. 65 Tax Risk: The Fund may, from time to time, invest in municipal securities that pay interest that is subject to federal, state, or local income tax, including the federal AMT, or effect transactions that produce taxable capital gains.In addition, tax-exempt interest income received on municipal securities held by the Fund may become subject to federal, state or local income tax due to, among other things, a change in the law, an Internal Revenue Service ruling, noncompliant conduct by a municipal issuer, or a judicial decision, such as a holding that debt was issued in violation of a Constitutional or statutory requirement.As a result of such events, the Fund may make taxable distributions to shareholders. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. Who should consider buying the Tax Exempt Fund II? The Tax Exempt Fund II may be used by individuals as a core holding for an investment portfolio or as a base on which to build a portfolio.The Fund is intended for investors who: n Are seeking a relatively conservative investment which provides a high degree of credit quality, n Are seeking income that is exempt from federal income tax, including the AMT, n Are seeking a relatively high level of tax exempt income and are willing to assume a moderate degree of market volatility to achieve this goal, and n Have a long-term investment horizon and are able to ride out market cycles. The Tax Exempt Fund II is generally not appropriate for investors who are seeking an investment that does not fluctuate in value, investors who are in very low tax brackets, retirement accounts and corporate or similar business accounts.Different tax rules apply to corporations and other entities. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 66 SINGLE STATE TAX EXEMPTFUNDS What are the Single State Tax Exempt Funds’ objectives, principal investment strategies, and principal risks? Objectives: The California, Connecticut, Massachusetts, Michigan, Minnesota, New Jersey, New York, North Carolina, Ohio, Oregon, Pennsylvania and Virginia Tax Exempt Funds (collectively, the “Single State Tax Exempt Funds” or “Funds”) seek a high level of interest income that is exempt from both federal and state income tax for individual residents of a particular state.Each Fund also seeks income that is not a tax preference item for purposes of the federal alternative minimum tax (“AMT”). Principal Investment Strategies: Each Fund attempts to invest all of its assets in municipal securities that pay interest that is exempt from both federal income tax, including the AMT, and any applicable state income tax for individual residents of the state identified in the name of the Fund.Under normal circumstances, at least 80% of each Fund's net assets will be invested in municipal securities that pay interest that is exempt from federal income tax, including the AMT, and any applicable state income tax for individual residents of the state listed in the name of the Fund.This is a fundamental investment policy that can only be changed by shareholder approval. Municipal securities are bonds and notes that are issued by state and local governments, the District of Columbia and commonwealths, territories or possessions of the United States (including Guam, Puerto Rico and the U.S. Virgin Islands), or their respective agencies, instrumentalities and authorities. Each Fund generally concentrates its assets in municipal bonds and securities of a particular state in order to produce income that is exempt from that state’s income tax for individual residents of the state.For example, the New York Tax Exempt Fund generally invests in New York bonds, the New Jersey Tax Exempt Fund generally invests in New Jersey bonds, and so on.However, each Fund, other than the Minnesota Tax Exempt Fund, may also invest significantly in municipal securities that are issued by U.S. commonwealths, possessions, or territories, such as Puerto Rico, if the interest produced is exempt from state income taxes for residents of the particular state.Under normal circumstances, the Minnesota Tax Exempt Fund will invest only in Minnesota municipal obligations.In certain cases, the interest paid by a Fund may also be exempt from local taxes.For example, for resident shareholders of New York, any exempt-interest dividends paid by the New York Tax Exempt Fund would also be exempt from New York City tax. The Single State Tax Exempt Funds generally invest in high quality municipal securities that are: (a) rated as investment grade, at the time of purchase, by at least one rating organization, such as Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and Fitch Ratings; or (b) if unrated, are determined by the Fund’s Adviser to be of investment grade quality.The Single State Tax Exempt Funds may invest a portion of their assets in securities that are insured by independent insurance companies as to timely payment of interest and principal to the extent they determine that the insurance improves the credit quality of the securities and the costs of insurance are reasonable in relation to the benefits. The Funds generally pursue their objectives of providing shareholders with a high level of tax exempt interest by investing in municipal bonds with maturities of fifteen years or more ("long-term" municipal bonds).Long-term 67 municipal bonds generally offer higher yields than comparable municipal bonds with shorter maturities.However, they are subject to greater fluctuations in value in response to interest rate changes than municipal bonds with shorter maturities. The Funds may continue to hold bonds after they have been purchased without regard to their maturities.For example, consistent with their investment objectives, the Funds may retain bonds purchased in the past that have yields that are higher than those that are available in the current interest rate environment. The Funds may also buy and sell municipal securities of any maturity to adjust the duration of its portfolio.Duration is a measurement of a bond's sensitivity to changes in interest rates.For example, if the Funds believe that interest rates are likely to rise, they may attempt to reduce their durations by purchasing municipal securities with shorter maturities or selling municipal securities with longer maturities. Each Fund may invest in variable rate and floating rate municipal securities.Variable and floating rate securities pay interest which adjusts at specific intervals or when a benchmark rate changes. The Funds may also invest in the following types of derivatives: futures contracts, options on futures contracts, interest rate swaps and inverse floaters, to increase income, hedge against changes in interest rates or enhance potential return.Derivatives are instruments that derive their values from other instruments, securities or indices. In selecting investments, the Funds consider, among other factors, a security’s maturity, coupon and yield, relative value, credit quality and call protection, as well as the outlook for interest rates and the economy. The Funds may sell a security for a variety of reasons, including to adjust the Funds’ duration, to replace it with another security that offers a higher yield or better relative value, to respond to a deterioration in its credit quality, or to raise cash to meet redemptions.The Funds will not necessarily sell investments if their ratings or the rating of a company that insures the security are reduced or there is a default by the issuer.The Funds generally take taxes into consideration in deciding whether to sell an investment.Thus, the Funds may decide not to sell a security if it would result in a capital gain distribution to shareholders. The Funds may, from time to time, take temporary defensive positions that are inconsistent with their principal investment strategies in attempting to respond to adverse market, economic, political, or other conditions.When the Funds are so invested, they may not achieve their investment objectives. Information on the Funds’ recent strategies and holdings can be found in the most recent annual report, and information concerning the Funds’ policies and procedures with respect to disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Funds may use, including investing in other types of securities that are not described in the prospectus. Principal Risks: You can lose money by investing in a Single State Tax Exempt Fund.The likelihood of a loss is greater if you invest for a short period of time.Any investment carries with it some level of risk.Here are the principal risks of investing in the Single State Tax Exempt Funds: Interest Rate Risk: The market value of municipal securities is affected by changes in interest rates.When interest rates rise, the market values of municipal securities decline, and when interest rates decline, the market values of 68 municipal securities increase.Generally, the longer the maturity and duration of a municipal security, the greater its sensitivity to interest rates.Since the Funds invest in long-term municipal bonds, each Fund’s net asset value could decline significantly as a result of interest rate changes. Interest rate risk also includes the risk that the yields on municipal securities will decline as interest rates decline.The investments that the Funds buy generally give the issuer the option to “call” or redeem these investments before their maturity dates.If investments mature or are “called” during a time of declining interest rates, the Funds will have to reinvest the proceeds in investments offering lower yields.The Funds also invest in floating rate and variable rate demand notes.When interest rates decline, the rates paid on these securities may decline. Credit Risk: This is the risk that an issuer of securities will be unable to pay interest or principal when due.A municipal issuer’s ability to pay interest and principal on its debt obligations may be adversely affected by a variety of factors, including but not limited to: (i) A downturn in the national or local economy; (ii) Adverse political or regulatory developments at the local, state or federal level; (iii) Erosion of taxes or other revenues supporting debt obligations; (iv) Constitutional, legislative, executive or voter-initiated limits on borrowing, spending, or raising taxes; (v) Natural disasters, terrorist acts, or energy shortages; (vi) Litigation, including potential lawsuits challenging the Constitutionality or legality of the issuance of municipal debt; and (vii) In the case of revenue bonds, failure of the revenue generated to meet levels sufficient to satisfy debt obligations. A downgrade in an issuer’s credit rating or other adverse news about the issuer can reduce the market value of the issuer’s securities even if the issuer is not in default. The Funds may purchase or hold insured securities.Such insurance is intended to reduce credit risk.However, such insurance does not eliminate credit risk because the insurer may not be financially able to pay interest and principal on the securities that it insures. Moreover, most municipal securities insurers have had their credit ratings downgraded and/or have negative outlooks on their ratings.In the event that the credit rating of an insurance company is downgraded, the market values of the securities insured by such company may be negatively affected.It is also important to note that, although insurance may decrease the credit risk of investments held by each Fund, it decreases a Fund’s yield as the Fund must pay for the insurance directly or indirectly. Municipal Securities Risk: The Funds’ returns will be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. Concentration Risk: Since each Fund generally invests in the municipal securities of a particular state, each Fund is more vulnerable than more geographically diversified funds to events in a particular state that could reduce the value of municipal securities issued within the state.Such events could include, but are not limited to, economic or demographic factors that may cause a decrease in tax or other revenues for a state or its municipalities, state legislative 69 changes (especially those changes regarding taxes), state constitutional limits on tax increases, judicial decisions declaring particular municipal securities to be unconstitutional or void, budget deficits and other financial difficulties.State economies have been negatively impacted by the recession that began in December 2007.The deterioration of a state’s fiscal situation increases the risk of investing in that state’s municipal securities, including the risk of potential issuer default, and also heightens the risk that the prices of state municipal securities, and a Fund’s net asset value and/or yield, will experience greater volatility.Due to the limited availability of municipal securities that are exempt from taxes in a particular state, each single state Fund’s portfolio may be concentrated in a relatively small number of issuers. Liquidity Risk: During times of market stress, it may be difficult to sell municipal securities at reasonable prices. Derivatives Risk: The use of derivatives involve specific risks, which can increase the volatility of the Funds’ share price and expose the Funds to significant additional costs and the potential for greater losses than if these techniques had not been used.The prices of futures contracts and options on futures contracts can be highly volatile; using them can lower total return; and the potential loss from futures can exceed the Funds’ initial investment in such contracts.Inverse floaters tend to fluctuate significantly more in price in response to changes in interest rates than other municipal securities.Interest rate swaps and certain other derivatives may result in potential losses if interest rates do not move as expected or if the counterparties are unable to satisfy their obligations.The use of derivatives for hedging purpose tends to limit any potential gain that might result from an increase in the value of the hedged position.Moreover, derivatives may be difficult or impossible to sell, unwind, or value due to the lack of a secondary trading market. Tax Risk: Each Fund may, from time to time, invest in municipal securities that pay interest that is subject to federal, state, or local income tax, including the federal AMT, or effect transactions that produce taxable capital gains.In addition, tax-exempt interest income received on municipal securities held by a Fund may become subject to federal, state or local income tax due to, among other things, a change in the law, an Internal Revenue Service ruling, noncompliant conduct by a municipal issuer, or a judicial decision, such as a holding that debt was issued in violation of a Constitutional or statutory requirement.As a result of such events, a Fund may make taxable distributions to shareholders. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 70 Who should consider buying a Single State Tax Exempt Fund? A Single State Tax Exempt Fund may be used by individuals as a core holding for an investment portfolio or as a base on which to build a portfolio.A Single State Tax Exempt Fund is intended for investors who: n Are seeking a relatively conservative investment which provides a high degree of credit quality, n Are seeking income that is exempt from federal income tax, including the AMT, and from state income tax for individual residents of a particular state, n Are seeking a relatively high level of tax exempt income and are willing to assume a moderate degree of market volatility, and n Have a long-term investment horizon and are able toride out market cycles. The Single State Tax Exempt Funds are generally not appropriate for investors who are seeking an investment that does not fluctuate in value, investors who are in very low tax brackets, retirement accounts and corporate or similar business accounts.Different tax rules apply to corporations and other entities. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 71 FUND MANAGEMENT IN GREATER DETAIL The Adviser. First Investors Management Company, Inc. (“FIMCO” or “Adviser”) is the investment adviser to each Fund.FIMCO has been the investment adviser to the First Investors Family of Funds since 1965.Its address is 110 Wall Street, New York, NY 10005.As of December 31, 2010, FIMCO served as investment adviser to 38 mutual funds or series of funds with total net assets of approximately $7.1 billion.FIMCO supervises all aspects of each Fund’s operations. For the fiscal year ended December 31, 2010, FIMCO received advisory fees, net of waiver, in the amount of 0.55% of average daily net assets for each Fund.During the fiscal year ended December 31, 2010, the Adviser waived advisory fees in excess of 0.55% for each Fund.The waivers are not reflected in the Annual Fund Operating Expense tables, which are located in the “The Funds Summary Section” of this prospectus.Any such waiver is voluntary and may be discontinued at anytime without notice. Clark D. Wagner, Director of Fixed Income, has served as Portfolio Manager of each of the Funds since 1991, except for the North Carolina and Oregon Funds, in which case he has been the Portfolio Manager since their inception in 1992.Mr. Wagner also serves as a Portfolio Manager or Co-Portfolio Manager of other First Investors Funds and has been a Portfolio Manager with FIMCO since 1991. Other Information. The Statement of Additional Information provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in a Fund. Descriptions of the factors considered by the Board of Trustees in considering the approval of the Advisory Agreement are available in the Fund’s Semi-Annual Report to shareholders for the six months ending June 30, 2010 and in the Fund’s Annual Report for the fiscal year ending December 31, 2010. The Funds have received an exemptive order from the Securities and Exchange Commission (“SEC”), which permits FIMCO to enter into new or modified subadvisory agreements with existing or new subadvisers without approval of the Funds’ shareholders but subject to the approval of the Funds’ Board of Trustees.FIMCO has ultimate responsibility, subject to oversight by the Funds’ Board of Trustees, to oversee the subadvisers and recommend their hiring, termination and replacement.In addition, there is a rule pending at the SEC, which, if adopted, would permit the Funds to act in such manner without seeking an exemptive order.In the event that a subadviser is added or modified, the prospectus will be supplemented. The BofA Merrill Lynch Municipal Securities Master Index (the “Index”) is used by each Fund in the Average Annual Total Returns table as a benchmark for its performance, which is located in the “The Funds Summary Section” of this prospectus.The Index is a total return performance benchmark for the investment grade tax-exempt bond market. 72 SHAREHOLDER INFORMATION How and when do the Funds price their shares? The share price (which is called “net asset value” or “NAV” per share) for each Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) each day that the NYSE is open (“Business Day”).Shares of each Fund will not be priced on the days on which the NYSE is closed for trading, such as on most national holidays and Good Friday.In the event that the NYSE closes early, the share price will be determined as of the time of the closing. To calculate the NAV, each Fund first values its assets, subtracts its liabilities and then divides the balance, called net assets, by the number of shares outstanding.The prices or NAVs of Class A shares and Class B shares will generally differ because they have different expenses. Each Fund generally values its investments based upon their last reported sale prices, market quotations, or estimates of value provided by a pricing service as of the close of trading on the NYSE (collectively, “current market values”).Debt obligations with maturities of 60 days or less are valued at amortized cost. If current market values for investments are not readily available, are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the close of trading on the NYSE, the investments may be valued at fair value prices as determined by the investment adviser of the Funds under procedures that have been approved by the Board of Trustees of the Funds.The Funds may fair value a security due to, among other things, the fact that: (a) a pricing service does not offer a current market value for the security; (b) a current market value furnished by a pricing service is believed to be stale; (c) the security does not open for trading or stops trading and does not resume trading before the close of trading on the NYSE, pending some corporate announcement or development; or (d) the security is illiquid or trades infrequently and its market value is therefore slow to react to information.In such cases, the Fund’s investment adviser will price the security based upon its estimate of the security’s market value using some or all of the following factors: the information that is available as of the close of trading on the NYSE, including issuer-specific news; general market movements; sector movements; or movements of similar securities. In the event that a security is priced using fair value pricing, a Fund’s value for that security is likely to be different than the security’s last reported market sale price or quotation.Moreover, fair value pricing is based upon opinions or predictions on how events or information may affect market prices.Thus, different investment advisers may, in good faith and using reasonable procedures, conclude that the same security has a different fair value.Finally, the use of fair value pricing for one or more securities held by a Fund could cause a Fund’s net asset value to be materially different than if the Fund had employed market values in pricing its securities. 73 How do I open an account? You can open an account through a representative of the Funds’ principal underwriter, First Investors Corporation, orany other financial intermediary that is authorized to sell the Funds (collectively, your “Representative”).It is generally our policy to only open accounts for U.S. citizens or resident aliens.Your Representative will help you complete the necessary paperwork.The minimum Fund account size is $1,000 for a non-retirement account and $500 for a Roth or Traditional IRA account.The Funds offer lower initial minimum investment requirements for certain types of accounts and may waive the minimum account requirement if you maintain a systematic investment program.The Funds offer a variety of different registration options, including individual, joint, and trust registrations.The various types of registrations and additional information about sales charge waivers and discounts (discussed below) are described in the Funds’ Statement of Additional Information (“SAI”). The SAI is available free of charge by calling 1 (800) 423-4026, by visiting our website at www.firstinvestors.com or by visiting the SEC’s website at www.sec.gov. If you are a new customer, to comply with the USA PATRIOT Act, the Funds are required to obtain certain information about you before we can open your account (including your name, residential street address, date of birth, social security or taxpayer identification number (“TIN”), and citizenship status).In certain circumstances, the Funds may obtain and verify this information with respect to any person authorized to effect transactions in an account.We must also attempt to verify your identity using this information.If we are unable to verify your identity to our satisfaction within a maximum of 60 days of opening your account, we will restrict most types of investments in your account.We reserve the right to liquidate your account at the current net asset value within a maximum of 90 days of its opening if we have not been able to verify your identity.We are not responsible for any loss that may occur and we will not refund any sales charge or contingent deferred sales charge (“CDSC”) that you may incur as a result of our decision to liquidate an account. What about accounts with multiple owners or representatives? If you open an account that has more than one legal owner or legal representative, the Funds will accept oral or written instructions of any type without limitation from any one of the owners or representatives as long as the account has telephone privileges and a signature guarantee is not required to process the transaction.For example, if you open a joint account, any one of the joint tenants may, acting alone and without the consent of the other joint tenants, give the Fund instructions, by telephone or in writing, to (a) redeem shares to the address of record for the account, (b) redeem shares to a pre-designated bank account that may not be owned by you, (c) exchange shares, (d) exchange shares into a joint money market fund account that has check-writing privileges that can be used by any one owner, and (e) change the address of record on the account.The Funds (and their affiliates) have no liability for honoring the instructions of any one joint owner; they have no responsibility for questioning the propriety of instructions of any one joint owner; and they have no obligation to notify joint tenants of transactions in their account other than by sending a single confirmation statement to the address of record or by electronic delivery (if elected).The principle of “notice to one is notice to all” applies.Thus, to the extent permitted by law, we are legally considered to have fulfilled all of our obligations to all joint tenants if we fulfill them with respect to one of the joint tenants.If you open or maintain a joint account, you consent to this policy. Similarly, in the case of an account opened for a trust, a partnership, a corporation, or other entity, it is our policy to accept oral or written instructions from any of the persons 74 designated as having authority over the account as long as the account has telephone privileges.Thus, any one of the designated persons is authorized to provide us with instructions of any type without limitation, including instructions to redeem or transfer funds to other persons.We have no responsibility for reviewing trusts, partnership agreements, articles of incorporation, by-laws or similar documents, whether provided to us or not, to determine if they contain any restrictions on the authority of any one authorized person to provide us with instructions or to control the account.We may send confirmations, statements and other required information to any one of the authorized persons at the address of record for the account or by electronic delivery (if elected).We have no obligation to question the purpose or propriety of any instruction of any authorized person or to let other authorized persons know about any transactions or changes that have been made to the account.If you open or maintain an account for an entity, you consent to this policy. If you do not want any one registered owner or representative on your account to have such flexibility and authority, you must instruct the Funds that you do not authorize them to accept instructions from less than all owners or representatives.You should be aware that this could cause you to incur delays, potential market losses, and additional expenses.You should also be aware that written instructions signed by all owners or representatives may be required to establish certain privileges and for any transaction that requires a signature guarantee under the Funds’ policies.The Funds reserve the right to change their policies concerning accounts with multiple owners or representatives without prior notice. How do I make subsequent transactions? Shareholders may make additional purchases into accounts that have a broker-dealer of record.Shareholders may request redemptions and exchanges into other Funds on any Business Day.The following describes how you can make such subsequent transactions if your account is registered in your name with our transfer agent and your financial intermediary does not control your account.If your shares are held in an omnibus account or your account is controlled by your financial intermediary, you must contact your Representative or financial intermediary for information concerning how to effect transactions since we can only accept instructions from your financial intermediary. 1.Contact your Representative. After you have opened your account, you can buy additional shares of your Fund or other Funds in our fund family, redeem shares, or exchange shares into our other Funds by contacting your Representative.He or she will handle your transaction for you and tell you what paperwork, if any, is required.Written signature guaranteed instructions and other paperwork may be required for certain types of transactions.See our Signature Guarantee Policies and other requirements below. 2.Contact the Funds directly through their transfer agent. You can also buy (provided your account has a broker-dealer of record), sell, or exchange shares of our Funds by contacting the Funds directly through their transfer agent, Administrative Data Management Corp. (“ADM”), Raritan Plaza I, Edison, NJ 08837-3620 or by telephone at 1 (800) 423-4026.You can generally request redemptions or exchanges either by telephone, if you have telephone privileges, or in writing.Certain redemptions may not be transacted by telephone because they require a signature guarantee under our Signature Guarantee Policies, require account specific paperwork, or are not eligible for telephone redemption.The Funds do not generally accept transaction instructions via e-mail, fax, or other electronic means. 75 To confirm that telephone instructions are genuine, the Funds’ transfer agent records each telephone call, asks the caller for information to verify his or her identity and authority over the account (such as the account registration, account number, address of record, and last four digits of the owner’s social security number or the owner’s personal identification number), and sends a confirmation of each transaction to the address of record or by electronic delivery (if elected).The Funds and their transfer agent are not liable for acting on telephone instructions as long as they reasonably believe such instructions to be genuine and the procedures that they use to verify the caller’s identity and authority are reasonable. Telephone privileges are automatically granted to all new customers.It is your responsibility to decline telephone privileges if you do not want them.You may decline telephone privileges by notifying the Fund’s transfer agent that you do not want them.This will not affect your ability to place telephone orders through your Representative.However, declining telephone privileges will prevent you from effecting transactions directly through the Funds by telephone.This may cause you to incur delays, potential market losses, and costs.Additional information about telephone privileges is included in the Funds’ SAI. 3.Signature Guarantee Policies and Other Requirements. The Funds require written instructions signed by all owners with a signature guarantee from a financial institution that is a member of the Securities Transfer Agents Medallion Program for: all redemption requests over $100,000, except for redemptions made via draft check; redemption checks made payable to any person(s) other than the registered shareholder(s); redemption checks mailed to an address other than the address of record; and for redemptions to the address of record when the address of record has changed within thirty (30) days of the request (unless the written address change request was signed by all owners and signature guaranteed).The Funds may also require signature guarantees to establish or amend certain account privileges or services and in certain other situations.These are described in the Funds’ SAI. For trusts, estates, attorneys-in-fact, corporations, partnerships, and other entities, additional documents are required to confirm legal authority over the account, unless they are already on file.For example, the Funds require a Certificate of Authority to be on file before they will honor a request for a redemption for an account established for a partnership, corporation, or trust.Similarly, the Funds require official records, such as death certificates and letters testamentary or court orders, before honoring redemptions of accounts registered to decedents or wards under guardianships or conservatorships.If we are being asked to redeem a retirement account and transfer the proceeds to another financial institution, we may also require a Letter of Acceptance from the successor custodian and, for a 403(b) or 457 account, the signature of your employer or third-party administrator.The Funds’ transfer agent may, in its discretion, waive certain requirements for redemptions. Exchanges may only be made into the same class of shares of another First Investors Fund owned by the same customer that is available for sale to the customer.There is no sales charge on an exchange.However, since an exchange of Fund shares is a redemption and a purchase, it may create a gain or loss which is reportable for tax purposes.Additional information regarding how to purchase, redeem and exchange shares of the Funds is included in the Funds’ SAI.The Funds reserve the right to change their Signature Guarantee Policies and other policies without prior notice. How are transactions processed? If a purchase, redemption or exchange order is received in good order by the Fund’s 76 transfer agent at its offices in Edison, NJ by the close of regular trading on the NYSE, it will be priced at that day's NAV plus any applicable sales charge for a purchase (“offering price”) or minus any applicable CDSCs for a redemption.If you place your order with your Representative by the close of regular trading on the NYSE, your transaction will also be priced at that day's offering price provided that your order is received by our transfer agent in its Edison, NJ offices by our processing deadline.Orders placed after the close of regular trading on the NYSE, or received in our Edison, NJ offices after our processing deadline, will be priced at the next Business Day's offering price. Each Fund reserves the right to refuse any order to buy shares, without prior notice, if the Fund determines that doing so would be in the best interests of the Fund and its shareholders.The Funds are not responsible for losses stemming from delays in executing transactions that are caused by instructions not being in good order. Payment of redemption proceeds generally will be made within 7 days.If you are redeeming shares which you recently purchased by check or electronic funds transfer, payment may be delayed to verify that your check or electronic funds transfer has cleared (which may take up to 15 days from the date of purchase). The Funds may not suspend or reject a redemption request that is received in good order or delay payment for a redemption for more than seven days (except as described above), except during unusual market conditions affecting the NYSE, in the case of an emergency which makes it impracticable for a Fund to dispose of or value securities it owns or as permitted by the SEC. Each Fund reserves the right to make in-kind redemptions.This means that it could respond to a redemption request by distributing shares of the Fund's underlying investments rather than distributing cash.To the extent a Fund redeems its shares in-kind, the redeeming shareholder assumes any risk of the market price of such securities fluctuating.In addition, the shareholder will bear any brokerage and related costs incurred in disposing of or selling the portfolio securities received from the Fund.For additional information about in-kind redemptions, please refer to the Funds’ SAI. 77 What are the sales charges? Each Fund has two classes of shares, Class A and Class B.While each class invests in the same portfolio of securities, the classes have separate sales charge and expense structures.Because of the different expense structures, each class of shares generally will have different NAVs and dividends. The Class A shares of each Fund are sold at the public offering price, which includes a front-end sales charge.The sales charge declines with the size of your purchase, as illustrated in the Class A shares chart below.Class A shares sold without a sales charge may in some circumstances be subject to a contingent deferred sales charge (“CDSC”), as described below. Class A Shares* Your investment Sales Charge as a percentage of offering price** Sales Charge as a percentage of net amount invested** Less than $100,000 5.75% 6.10% $100,000 - $249,999 $250,000 - $499,999 $500,000 - $999,999 $1,000,000 or more 0*** 0*** * If you were a shareholder of the Tax Exempt Fund II prior to December 18, 2000, you will continue to be able to purchase additional Class A shares of the Fund at a lower sales charge which was then in effect for as long as you maintain your investment in the Fund – that is, a sales charge (expressed as a percentage of offering price) of 4.75% on investments of less than $100,000; 3.90% on investments of $100,000-$249,999; 2.90% on investments of $250,000-$499,999; and 2.40% on investments of $500,000-$999,999. ** Due to rounding of numbers in calculating a sales charge, you may pay more or less than what is shown above. *** If you invest $1,000,000 or more, you will not pay a front-end sales charge.However, if you make such an investment and then sell your shares within 24 months of purchase, you will pay a CDSC of 1.00% except in certain circumstances.As described further in this prospectus, any applicable CDSCs may be waived under certain circumstances. 78 By contrast, Class B shares are sold at net asset value without any initial sales charge.However, you generally pay a CDSC when you sell your shares.The CDSC declines the longer you hold your shares, as illustrated in the Class B shares chart below.Class B shares convert to Class A shares after eight years. Class B Shares* Year of Redemption CDSC as a percentage of Purchase Price or NAV at Redemption Within the 1st or 2nd year 4% Within the 3rd or 4th year 3 In the 5th year 2 In the 6th year 1 Within the 7th year and 8th year 0 * There is no CDSC on Class B shares that are acquired through reinvestment of dividends or distributions.The CDSC is imposed on the lower of the original purchase price or the net asset value of the shares being sold.For purposes of determining the CDSC, all purchases made during a calendar month are counted as having been made on the first day of that month at the average cost of all purchases made during that month.To keep your CDSC as low as possible, each time you place a request to sell shares, we will first sell any shares in your account that carry no CDSC.If there is an insufficient number of these shares to meet your request in full, we will then sell those shares that have the lowest CDSC.As described further in this prospectus, any applicable CDSCs may also be waived under certain circumstances. The principal advantages of Class A shares are the lower annual operating expenses, the availability of quantity discounts on sales charges for volume purchases and certain account privileges that are available only on Class A shares.The principal advantages of Class B shares are that all of your money is invested from the outset and that the CDSC may be waived under certain circumstances. Because of the annual operating expenses and available volume discounts on Class A shares, we recommend Class A shares (rather than Class B shares) for purchases of $100,000 or more in the aggregate (based upon your holdings in all of our Funds).The Funds will not accept a purchase order for Class B shares of $100,000 or more for a single Fund account unless they are contacted before the order is placed and agree to accept it.If you fail to tell the Funds what class of shares you want, they will purchase Class A shares for you. As a matter of policy, FIC does not permit its representatives to recommend Class B shares of any funds, including the First Investors Funds.If your account is held by a broker-dealer other than FIC, your broker-dealer may also have policies with respect to Class B shares that are more restrictive than those of our Funds.For more information concerning FIC’s policies with respect to Class B Shares, please refer to the Funds’ SAI under the section “Potential Conflicts Of Interests In Distribution Arrangements” or visit First Investors website at: www.firstinvestors.com.You should also be aware that we are not able to monitor purchases that are made through an omnibus account with another broker-dealer.In such case, it is the responsibility of the broker-dealer to observe our $100,000 limit.Your broker-dealer is also responsible for ensuring that you receive any applicable sales charge waivers or discounts that are described in this prospectus. Each Fund has adopted plans pursuant to Rule 12b-1 for its Class A and Class B shares.Each plan allows the Fund to pay fees for the distribution related activities and the ongoing maintenance and servicing of shareholder accounts.The plans provide for payments at annual rates (based on average daily net assets) of up to 0.30% on Class A shares and 1.00% on Class B shares.No more than 0.25% of each Fund’s average daily net assets may be paid under the plans as service fees and no more than 0.75% of each Fund’s 79 average daily net assets may be paid under the Class B plans as asset-based sales charges.Because these fees are paid out of a Fund's assets on an ongoing basis, the higher fees for Class B shares will increase the cost of your investment.Rule 12b-1 fees may cost you more over time than paying other types of sales charges. Are sales charge discounts and waivers available? A.Rights of Accumulation and Letters of Intention. You may qualify for Class A share sales charge discount under our Rights of Accumulation (“ROA”) policy.If you already own shares of First Investors Funds, you are entitled to add the current values of those shares (measured by the current offering price) to your purchase in computing your sales charge.Thus, for example, if you already own shares of First Investors Funds on which you have paid sales charges and those shares are worth $100,000 based on the current offering price, your current purchase of $10,000 is entitled to the $100,000 sales charge discount.Class A shares of our Cash Management Fund are not counted for ROA purposes if they were purchased directly without a sales charge. In computing your sales charge discount level, you are also entitled to credit for the current values of First Investors Fund shares held in the accounts of other shareholders whose accounts are registered under your address of record (i.e., your mailing address on your account) and are serviced by your broker-dealer firm (“Eligible Accounts”).For example, you are entitled to combine the current values of all First Investors Fund shares (measured by the current offering price) owned by you, your spouse, your children, and any other individuals as long as you all share the same address of record and are serviced by the same broker-dealer firm. You can also qualify for a sales charge discount by signing a non-binding letter of intent (“LOI”) to purchase a specific dollar amount of shares within 13 months.For example, your current purchase of $10,000 will be processed at the $100,000 sales charge discount level if you sign an LOI for $100,000. You can include in your LOI, accounts owned jointly by you and your spouse, accounts owned individually by either you or your spouse and accounts that you or your spouse control as custodian or as a responsible individual for your children and trust accounts for which only you and/or your spouse serve as trustee, as long as all accounts share the same address of record and are serviced by the same broker-dealer.For purposes of our LOI policies, spouse is broadly defined to include common law and life partners.Furthermore, an LOI covers both existing accounts and those that are subsequently opened by a designated person during the LOI period.You must use our LOI Agreement Form to designate any additional person(s) you wish to cover and the amount of your LOI.Once an LOI is established, it cannot be amended to add persons who were not specified initially nor can an LOI be “back dated” to cover prior purchases. To ensure that you receive the proper sales charge discount, you must advise your broker-dealer of all Eligible Accounts that can be aggregated with your own accounts for ROA purposes as well as your desire to enter into an LOI (if applicable).In addition, the Fund or your broker-dealer may also ask you to provide account records, statements or other information related to all Eligible Accounts.You should be aware that we are not able to monitor purchases that are made through an omnibus account with another broker-dealer.Your broker-dealer is responsible for processing your order at the correct discount level and for offering you the opportunity to enter into an LOI. You are not legally required to complete the LOI.However, if you fail to do so, your share balance will be reduced to reflect the appropriate sales charge without the LOI.Once an LOI is established, a change of legal 80 ownership of the account to someone else in the LOI group or a change of address will not affect the LOI.However, a change of broker-dealer or a full or partial transfer of ownership of a covered account to someone outside the LOI group will terminate the LOI.If two or more customers are covered by an LOI and one customer changes the broker-dealer on his or her account or transfers a covered account to someone outside of the LOI group before the LOI is complete, the LOI will be terminated on all customers’ accounts and the sales charges on all purchases made under the LOI will be adjusted. By purchasing under an LOI, you agree to the following: n You authorize First Investors to reserve 5% of the shares held under an LOI in escrowed shares until the LOI is completed or is terminated; n You authorize First Investors to sell any or all of the escrowed shares to satisfy any additional sales charges owed if the LOI is not fulfilled or is terminated; and n Although you may exchange all your shares among the Funds, you may not sell the reserve shares held in escrow until you fulfill the LOI or pay the higher sales charge. Purchases made without a sales charge in Class A shares of the Cash Management Fund or pursuant to any of the sales charge waiver provisions set forth below do not count toward the completion of an LOI.For example, if you make a redemption before your LOI is completed and reinvest that amount without paying a sales charge pursuant to our ninety (90) day reinstatement privilege, the amount reinvested will not count towards completion of your LOI.Similarly, any shares that you purchase without paying a sales charge under our free exchange privilege will not count towards completion of your LOI. Additional information about our ROA and LOI policies is included in the Funds’ SAI. B. Sales Charge Waivers and Discounts. Class A Shares May be Purchased Without a Sales Charge: 1.By a current registered representative, employee, officer, director, or trustee of the Funds, First Investors Corp. (“FIC”), or their affiliates (“Associate”), the spouse, life partner, children and grandchildren of such Associate provided that they reside at the same address and they maintain their FIC customer account (“Eligible Relatives”), and any other person who maintains an account that has been coded as an associate account since January 30, 2004.The accounts of such persons are referred to as “Associate Accounts.” 2.By a former Associate or former or current Eligible Relative thereof provided that such person (a) already owns an Associate Account, or (b) is rolling over the proceeds from a First Investors 401(k) or First Investors Profit Sharing Plan account into a Fund account. 3.By an employee of a subadviser of a Fund who is identified in the prospectus as a portfolio manager of the Fund. 4.When Class A share dividends and distributions are automatically reinvested in Class A shares of the same or a different Fund account within the same customer account. 5.When Class A shares are free-exchanged into Class A shares of a different Fund account within the same customer account. 6.When Class A share systematic withdrawal plan payments from one Fund account, other than the Cash Management Fund, are automatically invested into shares of another Fund account in the same class of shares for the same customer account.Class A shares of the Cash Management Fund account may be automatically invested into shares of another Fund account in the same class of shares for the same customer account at NAV if the customer is eligible for the free exchange privilege. 81 7.When loans are repaid, unless the loan was made by redeeming Cash Management Fund shares that were directly purchased. 8.When a qualified group retirement plan (e.g., 401(k), money purchase pension, or profit sharing plan) is reinvesting redemption proceeds back into the same plan from another Fund on which a sales charge or CDSC was paid.* 9.By a qualified group retirement plan with 100 or more eligible employees at the time the account is opened.* 10.By a qualified group retirement plan with $1,000,000 or more in assets in the Funds.* 11.In amounts of $1 million or more.* 12.By individuals under a LOI or ROA of $1 million or more.* 13.When a customer who is at least age 70½ authorizes a distribution from a retirement account and at the same time directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.This waiver applies to Class A money market shares only to the extent that a sales charge had been paid. 14.When a customer requests the removal of an overcontribution made to a retirement account and directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.This waiver applies to Class A money market shares only to the extent that a sales charge had been paid. 15.When you are reinvesting into a Fund, within the same customer account, proceeds of a redemption made within the prior ninety (90) days, from Class A shares of a Fund, on which you paid a front end sales charge.This will reduce your reinstatement privilege to the extent that it results in a waiver of sales charge.You must notify us in writing that you are eligible for the reinstatement privilege.Furthermore, if you are opening or reactivating an account, your investment must meet the Fund’s minimum investment policy. * For items 8 through 12 above, a CDSC will be deducted from shares that are redeemed within 24 months of purchase, unless such shares are exchanged into another Fund.If shares are exchanged into another Fund, the CDSC and the holding period used to calculate it will carry over to the new Fund with one exception.If the exchange is into Class A shares of the Cash Management Fund, the holding period used to calculate the CDSC will be tolled on such shares as long as they remain in the Cash Management Fund, the holding period will resume if the shares are exchanged back into a load Fund, and the CDSC will be imposed if the shares are redeemed from the Cash Management Fund.In order to ensure that the holding period and CDSC are properly computed on shares that are exchanged into the Cash Management Fund, we will create a separate account to hold such exchanged shares.This account will not be entitled to draft check or expedited redemption privileges. In addition, a group retirement plan with 99 or fewer eligible employees at the time the account is opened and less than $1,000,000 in assets in the Funds may purchase Class A shares at a sales charge of 3% (as expressed as a percentage of the offering price). Sales charge waivers and discounts are also available for participants in certain other retirement programs and other categories of investors. Any applicable CDSC on Class A and Class B shares is waived for (or does not apply to): 1.Appreciation on redeemed shares above their original purchase price and shares acquired through dividend or capital gains distributions. 2.Redemptions of shares following the death or disability (as defined in Section 72(m)(7) of the Internal Revenue Code) of an account 82 owner (or in the case of joint accounts, the death of the last surviving joint owner), provided that in the case of disability the shares must have been purchased prior to the disability and the redemptions must be made within one (1) year of the disability.Proof of death or disability is required. 3.Distributions from employee benefit plans due to plan termination. 4.Redemptions to remove an excess contribution from an IRA or qualified retirement plan. 5.Annual redemptions of up to 8% of your account’s value redeemed by a Systematic Withdrawal Plan.Free shares not subject to a CDSC will be redeemed first and will count towards the 8% limit. 6.Redemptions by the Fund when the account falls below the minimum account balance. 7.Redemptions to pay account fees. 8.Required minimum distributions upon reaching age 70½ provided you notify us about the required minimum distribution and you have held the shares for at least three (3) years.Free shares not subject to a CDSC will be redeemed first. 9.When a customer who is at least age 70½ authorizes a distribution from a retirement account and at the same time directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.* 10.When a customer requests the removal of an over contribution made to a retirement account and directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.* 11.If you reinvest into the same class of a load Fund within the same customer account with proceeds from a redemption within the prior ninety (90) days of Class A or B shares on which you paid a CDSC and you notify us in writing of your desire to reinvest the amount, you will be credited, in additional shares, for any CDSC that you paid.If you are reinvesting only a portion of your redemption, you only will be credited with a pro-rated percentage of any CDSC that you paid.If you are opening or reactivating an account, your investment must meet the Fund’s minimum investment policy. *For items 9 and 10, the CDSC will carry over to the new account.The holding period used to calculate the CDSC will also carry over to the new account. The foregoing front end sales charge and CDSC waiver privileges on Class A and Class B shares do not apply to: n Reinvestments of systematic withdrawal amounts; n Automated payments such as Money Line and API; n Salary reduction/Employer contributions sent directly to First Investors for investment into Traditional or Roth 403(b)(7), 457(b), SEP-IRA, SIMPLE IRA or SARSEP-IRA accounts; n Investments made through your representative or broker-dealer over the phone if the amount of the investment that is eligible for the free exchange is less than $100; or n Accounts that are redeemed after ninety (90) days due to a client not verifying his or her identity to our satisfaction. For additional information about sales charge waivers and discounts, please refer to the Funds’ SAI. 83 What are the Funds’ policies on frequent trading in the shares of the Funds? Each Fund is designed for long-term investment purposes and it is not intended to provide a vehicle for frequent trading.The Board of Trustees of the Funds has adopted policies and procedures to detect and prevent frequent trading in the shares of each of the Funds.These policies and procedures apply uniformly to all accounts.However, the ability of the Funds to detect and prevent frequent trading in certain accounts, such as omnibus accounts, is limited. It is the policy of each Fund to decline to accept any new account that the Fund has reason to believe will be used for market timing purposes, based upon the amount invested, the Fund or Funds involved, and the background of the shareholder or broker-dealer involved.Alternatively, a Fund may allow such an account to be opened if it is provided with written assurances that the account will not be used for market timing. It is the policy of the Funds to monitor activity in existing accounts to detect market-timing activity.The criteria used for monitoring differ depending upon the type of account involved.It is the policy of the Funds to reject, without any prior notice, any purchase or exchange transaction if the Funds believe that the transaction is part of a market timing strategy.The Funds also reserve the right to reject exchanges that in the Funds’ view are excessive, even if the activity does not constitute market timing. If the Funds reject an exchange because it is believed to be part of a market timing strategy or otherwise, neither the redemption nor the purchase side of the exchange will be processed.Alternatively, the Funds may restrict exchange activity that is believed to be part of a market timing strategy or refuse to accept exchange requests via telephone, or any other electronic means. In the case of all the Funds, to the extent that the policies of the Funds are not successful in detecting and preventing frequent trading in the shares of the Funds, frequent trading may: (a) interfere with the efficient management of theFunds by, among other things, causing the Funds to hold extra cash or to sell securities to meet redemptions; (b) increase portfolio turnover, brokerage expenses, and administrative costs; and (c) harm the performance of the Funds, particularly for long-term shareholders who do not engage in frequent trading. What about dividends and capital gain distributions? The Tax Exempt Fund, Tax Exempt Fund II, and each Single State Tax Exempt Fund will declare on a daily basis, and pay on a monthly basis, dividends from net investment income.Each Fund will distribute any net realized capital gains on an annual basis, usually before the end of each Fund’s fiscal year.Each Fund may also make an additional distribution in any year, if necessary, to avoid a Federal excise tax on certain undistributed income and capital gains. Dividends and other distributions declared on both classes of each Fund's shares are calculated at the same time and in the same manner.Dividends on Class B shares of each Fund are expected to be lower than those for its Class A shares because of the higher distribution fees borne by the Class B shares. Dividends on each class also might be affected differently by the allocation of other class-specific expenses. You may choose to reinvest all dividends and other distributions at NAV in additional shares of the same class of the distributing Fund or certain other First Investors Funds or receive all dividends and other distributions in cash.If you do not select an option when you open your account, all dividends and other distributions will be reinvested in additional shares of the distributing Fund.If you do not cash a dividend or distribution check, you will 84 not receive interest on the amount of the check while it remains outstanding.If a Fund is unable to obtain a current address for you, it will reinvest your future dividends and other distributions in additional Fund shares in accordance with our “Returned Mail” policy, as described in the Funds’ SAI.No interest will be paid to you while a distribution remains uninvested. A dividend or other distributions declared on a class of shares will be paid in additional shares of the distributing class if it is under $10 or if a Fund has received notice that all account owners are deceased (until written alternate payment instructions and other necessary documents are provided by your legal representative). What about taxes? For individual shareholders, income dividends paid by the Funds should generally be exempt from federal income taxes, including the AMT. However, the Funds reserve the right to buy securities that may produce taxable income. Generally, dividends paid by the Single State Tax Exempt Funds should also be exempt from state income taxes (if any) for individual resident shareholders of the state identified in the Fund’s name and, in certain cases, from local income taxes.For Minnesota residents, exempt interest dividends paid to shareholders from the Minnesota Fund that are derived from specified Minnesota obligations are exempt from the regular Minnesota personal income tax only if 95% or more of the exempt interest dividends paid by the Minnesota Fund are derived from specified Minnesota obligations. Distributions of long-term capital gains (if any) are taxed to you as long-term capital gains, regardless of how long you owned your Fund shares.Distributions of interest income from taxable obligations (if any) and short-term capital gains (if any) are taxed to you as ordinary income.You are taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares. Your sale or exchange of Fund shares may be considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell or exchange, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transactions. What if my account falls below the minimum account requirement? If your account falls below the minimum account balance for any reason other than market fluctuation, each Fund reserves the right to redeem your account without your consent or to impose an annual low balance account fee of $25.Each Fund may also redeem your account or impose a low balance account fee if you have established your account under a systematic investment program and discontinue the program before you meet the minimum account balance.The Funds will give you sixty (60) days notice before taking such action.You may avoid redemption or imposition of a fee by purchasing additional Fund shares, if permitted by law, during this sixty (60) day period to bring your account balance to the required minimum.If you own Class B shares, you will not be charged a CDSC on a low balance redemption. Householding policy It is the policy of each Fund described in this prospectus to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who reside at the same address and share the same last name and have invested in a Fund covered by the same document.You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you.In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation.It is the policy of the Funds to mail confirmations and account statements separately to each customer who resides at the 85 same address.The Funds will, however, mail quarterly statements for different customers who reside at the same address in one envelope if each customer consents to this procedure.We are not responsible for any losses that result from your use of this procedure.You may request that separate copies of these disclosure documents be mailed to you by writing to us at:Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at: 1 (800) 423-4026. Other account privileges and policies The Funds offer a full range of special privileges, including systematic investments, automatic payroll investments, systematic redemptions, electronic fund transfers, expedited redemptions, draft check writing, a variety of retirement account options, and transfer on death (“TOD”) registration.These privileges are described in the Funds’ SAI.There is an annual custodial fee of $15 for each First Investors Fund IRA, SIMPLE-IRA, SEP-IRA, SARSEP-IRA, MPP/PSP,403(b), 457(b) and ESA custodial account that you maintain, irrespective of the number of Funds that are held in the account.The Funds currently pay this fee.To the extent the Funds pay these fees, the fees are reflected in the overall expenses of the Funds.Therefore, all shareholders of the Funds indirectly bear such fees.If the custodial account holds more than one Fund the fee is allocated equally among each of the Funds.The Funds reserve the right to discontinue paying this fee at any time on forty-five (45) days written notice to account holders.In such event, the fee will be charged to account holders.The custodian also reserves the right to increase or modify the fee on prior written notice.TOD accounts are administered in accordance with First Investors TOD Guidelines.These guidelines are set forth in the Funds’ SAI, which is available for free upon request by calling 1 (800) 423-4026 and by visiting our website at www.firstinvestors.com. 86 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the financial performance of each Fund for the years indicated.The following tables set forth the per share data for each fiscal year ended December 31, except as otherwise indicated.The financial highlights shown in the tables for the Funds’ fiscal year ended 2006 represent the financial history of the predecessor funds of the same name, which were acquired by the Funds in a reorganization on April 28, 2006.Each Fund has adopted the financial history of its respective predecessor fund.Certain information reflects financial results for a single Fund share.The total returns in the tables represent the rates that an investor would have earned (or lost) on an investment in each Fund (assuming reinvestment of all dividends and other distributions).The information has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Funds’ financial statements, is included in the Funds’ SAI, which is available for free upon request and on our website at www.firstinvestors.com. 87 NATIONAL TAX EXEMPT FUNDS TAX EXEMPT FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $9.99 $.411 $(.079) $.332 $.408 $.054 $.462 2007 9.86 .412 (.094) .318 .408 — .408 2008 9.77 .417 (.488) (.071) .413 .006 .419 2009 9.28 .423 .523 .946 .426 — .426 2010 9.80 .424 (.346) .078 .426 .012 .438 CLASS B 2006 $9.97 $.327 $(.067) $.260 $.336 $.054 $.390 2007 9.84 .403 (.156) .247 .337 — .337 2008 9.75 .351 (.483) (.132) .342 .006 .348 2009 9.27 .359 .507 .866 .356 — .356 2010 9.78 .364 (.346) .018 .356 .012 .368 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. a Ratios include 0.11% of interest expense and fees, which is not an operating expense. b Ratios include 0.08% of interest expense and fees, which is not an operating expense. 88 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $9.86 3.41 $704,319 1.10a 1.10a 4.14 1.14a 4.10 22 9.77 3.32 723,211 1.04b 1.04b 4.20 1.10b 4.14 38 9.28 (.73) 678,260 .96 .96 4.38 1.02 4.32 50 9.80 10.36 715,079 .96 .96 4.40 1.02 4.34 26 9.44 .71 686,589 .96 .96 4.30 1.00 4.26 18 CLASS B $9.84 2.66 $2,502 1.83a 1.83a 3.41 1.87a 3.37 22 9.75 2.58 7,866 1.74b 1.74b 3.50 1.80b 3.44 38 9.27 (1.36) 6,981 1.66 1.66 3.68 1.72 3.62 50 9.78 9.47 6,338 1.66 1.66 3.70 1.72 3.64 26 9.43 .11 4,081 1.66 1.66 3.60 1.70 3.56 18 89 TAX EXEMPT FUND II Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions From Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $15.33 $.532 $.192 $.724 $.538 $.136 $.674 2007 15.38 .528 (.155) .373 .523 — .523 2008 15.23 .551 (.702) (.151) .539 — .539 2009 14.54 .597 1.414 2.011 .591 — .591 2010 15.96 .604 (.483) .121 .616 .285 .901 CLASS B 2006 $15.33 $.419 $.185 $.604 $.418 $.136 $.554 2007 15.38 .425 (.162) .263 .413 — .413 2008 15.23 .455 (.712) (.257) .433 — .433 2009 14.54 .498 1.410 1.908 .488 — .488 2010 15.96 .511 (.503) .008 .513 .285 .798 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. 90 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $15.38 4.82 $115,234 1.00 1.01 3.47 1.18 3.29 112 15.23 2.49 116,011 .99 1.00 3.47 1.07 3.39 118 14.54 (.98) 125,623 1.00 1.01 3.72 1.08 3.65 146 15.96 14.02 174,905 1.00 1.00 3.89 1.07 3.82 110 15.18 .67 192,875 1.01 1.01 3.75 1.06 3.70 107 CLASS B $15.38 4.01 $13,781 1.75 1.76 2.72 1.93 2.54 112 15.23 1.75 11,159 1.69 1.70 2.77 1.77 2.69 118 14.54 (1.69) 8,433 1.70 1.71 3.02 1.78 2.95 146 15.96 13.27 8,436 1.70 1.70 3.19 1.77 3.12 110 15.17 (.04) 5,860 1.71 1.71 3.05 1.76 3.00 107 91 SINGLE STATE TAX EXEMPT FUNDS CALIFORNIA FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $12.19 $.470 $.027 $.497 $.461 $.056 $.517 2007 12.17 .467 (.162) .305 .470 .025 .495 2008 11.98 .476 (.882) (.406) .475 .009 .484 2009 11.09 .475 1.015 1.490 .480 — .480 2010 12.10 .479 (.408) .071 .480 .021 .501 CLASS B 2006 $12.20 $.387 $.011 $.398 $.372 $.056 $.428 2007 12.17 .395 (.165) .230 .385 .025 .410 2008 11.99 .410 (.909) (.499) .392 .009 .401 2009 11.09 .392 1.025 1.417 .397 — .397 2010 12.11 .426 (.438) (.012) .397 .021 .418 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. 92 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income(%) CLASS A $12.17 4.16 $26,592 .85 .86 3.84 1.07 3.62 30 11.98 2.56 25,669 .85 .87 3.89 1.06 3.68 49 11.09 (3.46) 25,264 .85 .86 4.09 1.08 3.87 65 12.10 13.62 29,206 1.01 1.01 4.04 1.08 3.97 60 11.67 .50 31,423 1.03 1.03 3.94 1.08 3.89 42 CLASS B $12.17 3.32 $1,899 1.60 1.61 3.09 1.82 2.87 30 11.99 1.93 1,375 1.55 1.57 3.19 1.76 2.98 49 11.09 (4.23) 953 1.55 1.56 3.39 1.78 3.17 65 12.11 12.92 1,089 1.71 1.71 3.34 1.78 3.27 60 11.68 (.18) 675 1.73 1.73 3.24 1.78 3.19 42 93 CONNECTICUT FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $13.24 $.498 $(.002) $.496 $.501 $.045 $.546 2007 13.19 .488 (.107) .381 .481 — .481 2008 13.09 .499 (.766) (.267) .493 — .493 2009 12.33 .505 1.062 1.567 .507 — .507 2010 13.39 .502 (.465) .037 .507 — .507 CLASS B 2006 $13.22 $.398 $(.008) $.390 $.405 $.045 $.450 2007 13.16 .394 (.096) .298 .388 — .388 2008 13.07 .408 (.759) (.351) .399 — .399 2009 12.32 .415 1.048 1.463 .413 — .413 2010 13.37 .411 (.470) (.059) .411 — .411 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. 94 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $13.19 3.83 $35,707 .88 .89 3.77 1.08 3.57 32 13.09 2.96 36,062 .90 .91 3.75 1.06 3.59 27 12.33 (2.08) 33,740 .90 .91 3.90 1.08 3.73 55 13.39 12.88 36,229 1.01 1.01 3.87 1.08 3.80 20 12.92 .20 33,912 1.02 1.02 3.74 1.07 3.69 15 CLASS B $13.16 3.01 $3,299 1.63 1.64 3.02 1.83 2.82 32 13.07 2.31 2,244 1.60 1.61 3.05 1.76 2.89 27 12.32 (2.72) 1,885 1.60 1.61 3.20 1.78 3.03 55 13.37 12.00 1,557 1.71 1.71 3.17 1.78 3.10 20 12.90 (.52) 888 1.72 1.72 3.04 1.77 2.99 15 95 MASSACHUSETTS FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $11.87 $.467 $(.070) $.397 $.462 $.055 $.517 2007 11.75 .462 (.141) .321 .468 .033 .501 2008 11.57 .463 (.789) (.326) .468 .006 .474 2009 10.77 .453 .921 1.374 .444 — .444 2010 11.70 .456 (.406) .050 .450 — .450 CLASS B 2006 $11.88 $.386 $(.074) $.312 $.377 $.055 $.432 2007 11.76 .390 (.151) .239 .386 .033 .419 2008 11.58 .388 (.793) (.405) .389 .006 .395 2009 10.78 .388 .907 1.295 .365 — .365 2010 11.71 .412 (.450) (.038) .372 — .372 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. 96 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $11.75 3.42 $24,004 .78 .80 3.98 1.12 3.64 16 11.57 2.81 24,120 .75 .77 3.98 1.08 3.65 40 10.77 (2.90) 22,642 .75 .76 4.13 1.11 3.78 39 11.70 12.94 24,776 1.03 1.03 3.97 1.10 3.90 42 11.30 .35 24,258 1.05 1.05 3.88 1.10 3.83 20 CLASS B $11.76 2.69 $2,217 1.53 1.55 3.23 1.87 2.89 16 11.58 2.09 1,726 1.45 1.47 3.28 1.78 2.95 40 10.78 (3.57) 1,485 1.45 1.46 3.43 1.81 3.08 39 11.71 12.15 1,177 1.73 1.73 3.27 1.80 3.20 42 11.30 (.41) 697 1.75 1.75 3.18 1.80 3.13 20 97 MICHIGAN FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $12.35 $.487 $(.044) $.443 $.503 $.080 $.583 2007 12.21 .479 (.139) .340 .480 — .480 2008 12.07 .479 (.641) (.162) .478 — .478 2009 11.43 .480 .696 1.176 .486 — .486 2010 12.12 .479 (.340) .139 .486 .123 .609 CLASS B 2006 $12.33 $.393 $(.046) $.347 $.407 $.080 $.487 2007 12.19 .394 (.141) .253 .393 — .393 2008 12.05 .399 (.637) (.238) .392 — .392 2009 11.42 .406 .686 1.092 .402 — .402 2010 12.11 .399 (.344) .055 .402 .123 .525 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. 98 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $12.21 3.68 $29,016 .90 .91 3.96 1.11 3.75 39 12.07 2.86 28,063 .90 .90 3.97 1.09 3.78 26 11.43 (1.35) 28,056 .90 .91 4.08 1.10 3.89 31 12.12 10.46 27,142 1.03 1.03 4.04 1.10 3.97 31 11.65 1.07 25,111 1.04 1.04 3.92 1.09 3.87 36 CLASS B $12.19 2.88 $2,043 1.65 1.66 3.21 1.86 3.00 39 12.05 2.13 1,846 1.60 1.60 3.27 1.79 3.08 26 11.42 (1.99) 1,473 1.60 1.61 3.38 1.80 3.19 31 12.11 9.69 823 1.73 1.73 3.34 1.80 3.27 31 11.64 .38 504 1.74 1.74 3.22 1.79 3.17 36 99 MINNESOTA FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $11.84 $.472 $.009 $.481 $.471 — $.471 2007 11.85 .460 (.112) .348 .458 — .458 2008 11.74 .457 (.400) .057 .457 — .457 2009 11.34 .426 .712 1.138 .418 — .418 2010 12.06 .440 (.356) .084 .434 — .434 CLASS B 2006 $11.86 $.388 $(.002) $.386 $.386 — $.386 2007 11.86 .382 (.116) .266 .376 — .376 2008 11.75 .395 (.417) (.022) .378 — .378 2009 11.35 .354 .695 1.049 .339 — .339 2010 12.06 .412 (.406) .006 .356 — .356 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income(%) CLASS A $11.85 4.16 $15,967 .65 .67 4.01 1.14 3.52 35 11.74 3.02 16,070 .67 .69 3.92 1.13 3.46 47 11.34 .53 19,104 .67 .68 4.00 1.11 3.57 25 12.06 10.16 21,211 1.05 1.05 3.60 1.12 3.53 22 11.71 .63 21,784 1.05 1.05 3.63 1.10 3.58 30 CLASS B $11.86 3.32 $616 1.40 1.42 3.26 1.89 2.77 35 11.75 2.30 527 1.37 1.39 3.22 1.83 2.76 47 11.35 (.16) 319 1.37 1.38 3.30 1.81 2.87 25 12.06 9.33 276 1.75 1.75 2.90 1.82 2.83 22 11.71 (.02) 144 1.75 1.75 2.93 1.80 2.88 30 NEW JERSEY FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $12.93 $.484 $(.033) $.451 $.480 $.071 $.551 2007 12.83 .483 (.131) .352 .484 .068 .552 2008 12.63 .484 (.599) (.115) .484 .011 .495 2009 12.02 .508 .990 1.498 .498 — .498 2010 13.02 .521 (.453) .068 .518 — .518 CLASS B 2006 $12.91 $.388 $(.033) $.355 $.374 $.071 $.445 2007 12.82 .395 (.134) .261 .393 .068 .461 2008 12.62 .406 (.515) (.109) .394 .107 .501 2009 12.01 .437 .982 1.419 .409 — .409 2010 13.02 .448 (.479) (.031) .429 — .429 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $12.83 3.57 $56,712 .95 .96 3.77 1.06 3.66 19 12.63 2.82 50,444 .95 .96 3.80 1.07 3.68 37 12.02 (.92) 48,137 .95 .96 3.90 1.08 3.78 37 13.02 12.63 52,592 .99 .99 4.00 1.06 3.93 40 12.57 .44 52,542 .99 .99 3.99 1.04 3.94 21 CLASS B $12.82 2.80 $4,929 1.70 1.71 3.02 1.81 2.91 19 12.62 2.09 4,231 1.65 1.66 3.10 1.77 2.98 37 12.01 (1.64) 2,616 1.65 1.66 3.20 1.78 3.08 37 13.02 11.94 1,727 1.69 1.69 3.30 1.76 3.23 40 12.56 (.31) 1,285 1.69 1.69 3.29 1.74 3.24 21 NEW YORK FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $14.37 $.543 $(.044) $.499 $.539 — $.539 2007 14.33 .536 (.136) .400 .540 — .540 2008 14.19 .543 (.742) (.199) .541 — .541 2009 13.45 .578 .949 1.527 .567 — .567 2010 14.41 .576 (.450) .126 .576 — .576 CLASS B 2006 $14.35 $.434 $(.043) $.391 $.431 — $.431 2007 14.31 .435 (.127) .308 .438 — .438 2008 14.18 .443 (.744) (.301) .439 — .439 2009 13.44 .481 .944 1.425 .465 — .465 2010 14.40 .481 (.447) .034 .474 — .474 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $14.33 3.55 $159,859 .97 .98 3.78 1.03 3.73 24 14.19 2.87 148,128 .96 .97 3.78 1.03 3.71 42 13.45 (1.42) 138,706 .97 .97 3.93 1.04 3.86 42 14.41 11.52 149,941 .96 .96 4.10 1.03 4.03 38 13.96 .79 149,798 .97 .97 3.97 1.02 3.92 29 CLASS B $14.31 2.77 $5,847 1.72 1.73 3.03 1.78 2.98 24 14.18 2.20 4,881 1.66 1.67 3.08 1.73 3.01 42 13.44 (2.15) 3,092 1.67 1.67 3.23 1.74 3.16 42 14.40 10.73 2,382 1.66 1.66 3.40 1.73 3.33 38 13.96 .16 1,453 1.67 1.67 3.27 1.72 3.22 29 NORTH CAROLINA FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $13.30 $.512 $.035 $.547 $.506 $.071 $.577 2007 13.27 .504 (.131) .373 .504 .019 .523 2008 13.12 .511 (.601) (.090) .506 .004 .510 2009 12.52 .513 1.001 1.514 .514 — .514 2010 13.52 .520 (.408) .112 .519 .013 .532 CLASS B 2006 $13.29 $.411 $.039 $.450 $.409 $.071 $.480 2007 13.26 .410 (.133) .277 .408 .019 .427 2008 13.11 .421 (.597) (.176) .410 .004 .414 2009 12.52 .421 1.007 1.428 .418 — .418 2010 13.53 .428 (.422) .006 .423 .013 .436 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $13.27 4.20 $22,128 .75 .77 3.85 1.09 3.51 34 13.12 2.89 22,905 .75 .76 3.85 1.07 3.53 20 12.52 (.67) 22,817 .75 .76 4.00 1.09 3.67 46 13.52 12.28 24,580 1.02 1.02 3.90 1.09 3.83 71 13.10 .74 23,224 1.03 1.03 3.80 1.08 3.75 18 CLASS B $13.26 3.45 $4,116 1.50 1.52 3.10 1.84 2.76 34 13.11 2.14 3,153 1.45 1.46 3.15 1.77 2.83 20 12.52 (1.34) 2,255 1.45 1.46 3.30 1.79 2.97 46 13.53 11.55 2,217 1.72 1.72 3.20 1.79 3.13 71 13.10 (.04) 1,212 1.73 1.73 3.10 1.78 3.05 18 OHIO FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $12.50 $.504 $(.032) $.472 $.506 $.026 $.532 2007 12.44 .488 (.074) .414 .492 .062 .554 2008 12.30 .492 (.483) .009 .487 .022 .509 2009 11.80 .483 .719 1.202 .484 .048 .532 2010 12.47 .484 (.369) .115 .488 .017 .505 CLASS B 2006 $12.51 $.412 $(.036) $.376 $.410 $.026 $.436 2007 12.45 .404 (.076) .328 .406 .062 .468 2008 12.31 .411 (.487) (.076) .402 .022 .424 2009 11.81 .402 .717 1.119 .401 .048 .449 2010 12.48 .406 (.374) .032 .405 .017 .422 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $ 12.44 3.86 $21,889 .75 .77 4.05 1.11 3.69 11 12.30 3.42 21,613 .75 .77 3.97 1.08 3.64 59 11.80 .11 22,189 .75 .76 4.10 1.10 3.76 46 12.47 10.33 22,635 1.03 1.03 3.93 1.10 3.86 42 12.08 .84 23,079 1.04 1.04 3.85 1.09 3.80 30 CLASS B $12.45 3.07 $2,952 1.50 1.52 3.30 1.86 2.94 11 12.31 2.69 2,123 1.45 1.47 3.27 1.78 2.94 59 11.81 (0.60) 1,565 1.45 1.46 3.40 1.80 3.06 46 12.48 9.58 1,106 1.73 1.73 3.23 1.80 3.16 42 12.09 0.18 566 1.74 1.74 3.15 1.79 3.10 30 OREGON FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $12.97 $.480 $.034 $.514 $.480 $.004 $.484 2007 13.00 .468 (.135) .333 .473 — .473 2008 12.86 .474 (.635) (.161) .469 — .469 2009 12.23 .482 1.079 1.561 .481 — .481 2010 13.31 .485 (.397) .088 .487 .021 .508 CLASS B 2006 $12.94 $.384 $.034 $.418 $.384 $.004 $.388 2007 12.97 .376 (.135) .241 .381 — .381 2008 12.83 .386 (.629) (.243) .377 — .377 2009 12.21 .392 1.076 1.468 .388 — .388 2010 13.29 .393 (.397) (.004) .395 .021 .416 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $13.00 4.04 $31,552 .85 .87 3.73 1.10 3.48 41 12.86 2.63 34,257 .90 .91 3.65 1.08 3.47 29 12.23 (1.26) 35,975 .90 .91 3.79 1.09 3.61 44 13.31 12.91 39,182 1.01 1.01 3.71 1.08 3.64 35 12.89 .58 42,724 1.02 1.02 3.61 1.07 3.56 16 CLASS B $12.97 3.28 $2,436 1.60 1.62 2.98 1.85 2.73 41 12.83 1.90 1,839 1.60 1.61 2.95 1.78 2.77 29 12.21 (1.91) 1,668 1.60 1.61 3.09 1.79 2.91 44 13.29 12.14 1,413 1.71 1.71 3.01 1.78 2.94 35 12.87 (.11) 967 1.72 1.72 2.91 1.77 2.86 16 PENNSYLVANIA FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A 2006 $12.93 $.503 $(.005) $.498 $.504 $.064 $.568 2007 12.86 .496 (.114) .382 .495 .027 .522 2008 12.72 .502 (.476) .026 .495 .011 .506 2009 12.24 .525 .743 1.268 .518 — .518 2010 12.99 .533 (.364) .169 .531 .068 .599 CLASS B 2006 $12.93 $.410 $(.006) $.404 $.400 $.064 $.464 2007 12.87 .414 (.122) .292 .405 .027 .432 2008 12.73 .420 (.481) (.061) .408 .011 .419 2009 12.25 .465 .706 1.171 .431 — .431 2010 12.99 .479 (.398) .081 .443 .068 .511 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $12.86 3.94 $43,678 .90 .91 3.89 1.08 3.71 38 12.72 3.05 39,830 .90 .91 3.91 1.06 3.75 40 12.24 .25 36,747 .90 .90 4.04 1.08 3.86 55 12.99 10.50 41,046 1.00 1.00 4.11 1.07 4.04 56 12.56 1.24 38,601 1.01 1.01 4.07 1.06 4.02 46 CLASS B $12.87 3.18 $2,796 1.65 1.66 3.14 1.83 2.96 38 12.73 2.33 2,315 1.60 1.61 3.21 1.76 3.05 40 12.25 (.45) 1,968 1.60 1.60 3.34 1.78 3.16 55 12.99 9.67 1,413 1.70 1.70 3.41 1.77 3.34 56 12.56 .56 961 1.71 1.71 3.37 1.76 3.32 46 VIRGINIA FUND Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions CLASS A $13.06 $.495 $.009 $.504 $.492 $.102 $.594 2007 12.97 .483 (.151) .332 .488 .054 .542 2008 12.76 .482 (.575) (.093) .475 .002 .477 2009 12.19 .482 .770 1.252 .482 — .482 2010 12.96 .496 (.327) .169 .489 — .489 CLASS B 2006 $13.02 $.395 $.013 $.408 $.386 $.102 $.488 2007 12.94 .393 (.154) .239 .395 .054 .449 2008 12.73 .394 (.569) (.175) .383 .002 .385 2009 12.17 .395 .758 1.153 .393 — .393 2010 12.93 .419 (.342) .077 .397 — .397 * Calculated without sales charges. † Net of expenses waived or assumed by the Adviser. †† The ratios do not include a reduction of expenses from cash balances maintained with the custodian or from brokerage service arrangements. Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return* (%) Net Assets at End of Year (in thou- sands) Ratio to Average Net Assets† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Net Expenses After Fee Credits (%) Expenses Before Fee Credits†† (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) CLASS A $12.97 3.95 $31,839 .90 .91 3.81 1.10 3.61 29 12.76 2.62 32,637 .90 .91 3.77 1.08 3.59 40 12.19 (.72) 29,464 .90 .91 3.87 1.09 3.69 53 12.96 10.42 33,321 1.02 1.02 3.80 1.09 3.73 25 12.64 1.25 34,516 1.02 1.02 3.81 1.07 3.76 24 CLASS B $12.94 3.19 $1,476 1.65 1.66 3.06 1.85 2.86 29 12.73 1.89 1,488 1.60 1.61 3.07 1.78 2.89 40 12.17 (1.37) 1,386 1.60 1.61 3.17 1.79 2.99 53 12.93 9.59 1,176 1.72 1.72 3.10 1.79 3.03 25 12.61 .54 541 1.72 1.72 3.11 1.77 3.06 24 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. National Tax Exempt Funds Tax Exempt Tax Exempt II Single State Tax Exempt Funds ■CALIFORNIA ■ CONNECTICUT ■ MASSACHUSETTS ■ MICHIGAN ■ MINNESOTA ■ NEW JERSEY ■ NEW YORK ■ NORTH CAROLINA ■ OHIO ■ OREGON ■ PENNSYLVANIA ■ VIRGINIA For more information about the Funds, the following documents are available for free upon request: Annual/Semi-Annual Reports: Additional information about each Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders.In each Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (SAI): The SAI provides more detailed information about the Funds and is incorporated by reference into this prospectus. To obtain free copies of the Reports and SAI or to obtain other information, you may visit our website at: www.firstinvestors.com or contact the Funds at: Administrative Data Management Corp. Raritan Plaza I Edison, NJ 08837-3620 Telephone: 1 (800) 423-4026 To obtain information about the Funds, including your account balance and transaction history, you may also visit our website at: www.firstinvestors.com.To access your account information, you will need a password. You can review and copy Fund documents (including the Reports and the SAI) at the Public Reference Room of the SEC in Washington, D.C.You can also obtain copies of Fund documents after paying a duplicating fee (i) by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520 or (ii) by electronic request at publicinfo@sec.gov.To find out more, call the SEC at 1 (202) 551-8090.Text-only versions of Fund documents can be viewed online or downloaded from the EDGAR database on the SEC’s Internet website at http://www.sec.gov. (Investment Company Act File No. 811-03690) FITE01 FIRST INVESTORS TAX EXEMPT FUNDS Statement of Additional Information dated May 1, 2011 TICKER SYMBOLS CLASS A CLASS B TAX EXEMPT FUND TAX EXEMPT FUND II CALIFORNIA TAX EXEMPT FUND CONNECTICUT TAX EXEMPT FUND MASSACHUSETTS TAX EXEMPT FUND MICHIGAN TAX EXEMPT FUND MINNESOTA TAX EXEMPT FUND NEW JERSEY TAX EXEMPT FUND NEW YORK TAX EXEMPT FUND NORTH CAROLINA TAX EXEMPT FUND OHIO TAX EXEMPT FUND OREGON TAX EXEMPT FUND PENNSYLVANIA TAX EXEMPT FUND VIRGINIA TAX EXEMPT FUND FITAX EIITX FICAX FICTX FIMAX FTMIX FIMNX FINJX FNYFX FMTNX FIOHX FTORX FTPAX FIVAX FITCX EIIUX -- FICUX FIMGX -- -- FINKX FNYGX FMTQX -- -- FTPDX -- 110 Wall Street New York, New York 10005 1 (800) 423-4026 This is a Statement of Additional Information ("SAI") for Tax Exempt Fund, Tax Exempt Fund II, California Tax Exempt Fund, Connecticut Tax Exempt Fund, Massachusetts Tax Exempt Fund, Michigan Tax Exempt Fund, Minnesota Tax Exempt Fund, New Jersey Tax Exempt Fund, New York Tax Exempt Fund, North Carolina Tax Exempt Fund, Ohio Tax Exempt Fund, Oregon Tax Exempt Fund, Pennsylvania Tax Exempt Fund and Virginia Tax Exempt Fund, each of which is a series of First Investors Tax Exempt Funds (the “Trust”).Each series is referred to herein as a “Fund,” or collectively the “Funds.” This SAI is not a prospectus and it should be read in conjunction with each Fund’s prospectus dated May 1, 2011.The financial statements and reports of an independent registered public accounting firm contained in the annual reports to shareholders are incorporated by reference.These Fund documents may be obtained free of charge by contacting the Funds at the address or telephone number noted above or by visiting our website at www.firstinvestors.com. This SAI is divided into two parts – Part I and Part II.Part I contains information that is particular to each Fund that is described in this SAI, while Part II contains information that generally applies to the Funds in the First Investors Family of Funds. I-1 Statement of Additional Information dated May 1, 2011 PART I – TABLE OF CONTENTS Part I contains information that is particular to each Fund that is described in this SAI. HISTORY AND CLASSIFICATION OF THE FUNDS 3 INVESTMENT STRATEGIES, POLICIES AND RISKS 3 INSURANCE 3 PORTFOLIO TURNOVER 4 MANAGEMENT OF THE FUNDS 5 INVESTMENT ADVISORY SERVICES AND FEES 9 PORTFOLIO MANAGERS 11 UNDERWRITER AND DEALERS 14 DISTRIBUTION PLANS 16 ALLOCATION OF PORTFOLIO BROKERAGE 17 ADDITIONAL INFORMATION CONCERNING PURCHASES, REDEMPTIONS, PRICING AND SHAREHOLDER SERVICES 17 TAX INFORMATION 17 BENEFICIAL OWNERSHIP INFORMATION 18 FINANCIAL STATEMENTS 23 APPENDIX A:INVESTMENT STRATEGIES USED BY THE FIRST INVESTORS TAX EXEMPT FUNDS A-1 APPENDIX B:INVESTMENT POLICIES OF THE FIRST INVESTORS TAX EXEMPT FUNDS B-1 PART II – TABLE OF CONTENTS DESCRIPTIONS OF INVESTMENT STRATEGIES AND RISKS 1 I. DEBT SECURITIES 1 II. EQUITY SECURITIES 8 III. FOREIGN SECURITIES EXPOSURE 9 IV. RESTRICTED AND ILLIQUID SECURITIES 11 V. WHEN-ISSUED SECURITIES 11 VI. STANDBY COMMITMENTS 11 VII. FUTURES AND OPTIONS 12 VIII. DERIVATIVES 16 IX. REPURCHASE AGREEMENTS 18 X. TEMPORARY BORROWING 18 XI. TEMPORARY DEFENSIVE INVESTMENTS 18 PORTFOLIO HOLDINGS INFORMATION POLICIES AND PROCEDURES 19 PORTFOLIO TURNOVER 21 MANAGEMENT OF THE FUNDS 21 RESPONSIBILITIES OF THE BOARD OF THE FUNDS 27 UNDERWRITER AND DEALERS 29 POTENTIAL CONFLICTS OF INTERESTS IN DISTRIBUTION ARRANGEMENTS 29 DISTRIBUTION PLANS 30 ADDITIONAL INFORMATION CONCERNING PURCHASES, REDEMPTIONS, PRICING, AND SHAREHOLDER SERVICES 31 DETERMINATION OF NET ASSET VALUE 53 ALLOCATION OF PORTFOLIO BROKERAGE 55 CREDIT RATINGS INFORMATION 56 GENERAL INFORMATION 60 APPENDIX A:TAX INFORMATION A-1 I-2 Statement of Additional Information Part I dated May 1, 2011 HISTORY AND CLASSIFICATION OF THE FUNDS The Trust is an open-end management investment company commonly referred to as a mutual fund.It was organized as a Delaware statutory trust on August 17, 2005.The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value.The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust.Each Fund is diversified.Each Fund has designated two classes of shares, Class A shares and Class B shares (each, a “Class”).Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions, except that expenses allocated to a Class may be borne solely by that Class as determined by the Board of Trustees (“Board” or “Trustees”) and a Class may have exclusive voting rights with respect to matters affecting only that Class. On April 28, 2006, each Fund acquired all of the assets of a predecessor fund through a reorganization.Since each Fund’s objective(s) and policies are similar in all material aspects to those of the predecessor fund and since each Fund has the same investment adviser, each Fund has adopted the performance and financial history of the predecessor fund.Consequently, certain information included in the Fund’s prospectus and in this SAI, that is as of a date prior to the date of the Fund’s prospectus and this SAI, represents information of the predecessor fund.On August 10, 2007, the Insured Intermediate Tax Exempt Fund and Florida Insured Tax Exempt Fund reorganized into the Insured Tax Exempt Fund.As of May 26, 2009, the word “Insured” was removed from the name of the Connecticut Tax Exempt Fund, Massachusetts Tax Exempt Fund, Michigan Tax Exempt Fund, Minnesota Tax Exempt Fund, New Jersey Tax Exempt Fund, North Carolina Tax Exempt Fund, Ohio Tax Exempt Fund, Oregon Tax Exempt Fund, Pennsylvania Tax Exempt Fund and Virginia Tax Exempt Fund and, at that time, each Fund also eliminated its investment policy of investing in insured securities.As of February 1, 2010, the word “Insured” was removed from the name of the Tax Exempt Fund, Tax Exempt Fund II, California Tax Exempt Fund and New York Tax Exempt Fund and, at that time, each Fund also eliminated its investment policy of investing in insured securities. The Trust is not required to hold annual shareholder meetings unless required by law.If requested in writing to do so by the holders of at least 10% of a Fund’s or Class’ outstanding shares entitled to vote, as specified in the By-Laws, or when ordered by the Trustees or the President, the Secretary will call a special meeting of shareholders for the purpose of taking action upon any matter requiring the vote of the shareholders or upon any other matter as to which vote is deemed by the Trustees or the President to be necessary or desirable. INVESTMENT STRATEGIES, POLICIES AND RISKS Each Fund’s objective(s), principal investment strategies, and principal risks are described in the prospectus of the Fund.A summary of each of the investment strategies that are used by each Fund is set forth in Appendix A to Part I of this SAI.Each Fund also has investment policies that limit or restrict its ability to engage in certain investment strategies.These policies are set forth in Appendix B to Part I of this SAI.Part II of this SAI provides more detailed descriptions of the investment strategies that may be used by the Funds and the related risks, including strategies that are not considered principal investment strategies and therefore are not described in the prospectus. INSURANCE Each of the Funds may invest in municipal securities that are insured as to their scheduled payments of principal and interest by an independent insurance company that is rated, at the time that a security is purchased, as investment grade by Standard & Poor’s Ratings Services (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), Fitch Ratings (“Fitch”) or any other rating organization. The insurance is generally provided under an insurance policy obtained by the issuer or underwriter of such municipal security at the time of original issuance (a “New Issue Insurance Policy”).In general, the non-insured securities held by each Fund are limited to municipal securities that are rated as investment grade or, if unrated, are determined by the Fund’s Adviser to be of investment grade quality. I-3 PORTFOLIO TURNOVER The following table reflects the portfolio turnover rate with respect to each Fund for the fiscal years ended December 31, 2009 and 2010.Part II of this SAI provides additional information concerning portfolio turnover, including the methodology that is used to compute portfolio turnover rates. Portfolio Turnover Rates Fund Fiscal Year Ended December 31, 2009 Fiscal Year Ended December 31, 2010 Tax Exempt Fund 26% 18% Tax Exempt Fund II 110% 107% California Tax Exempt Fund 60% 42% Connecticut Tax Exempt Fund 20% 15% Massachusetts Tax Exempt Fund 42% 20% Michigan Tax Exempt Fund 31% 36% Minnesota Tax Exempt Fund 22% 30% New Jersey Tax Exempt Fund 40% 21% New York Tax Exempt Fund 38% 29% North Carolina Tax Exempt Fund 71% 18% Ohio Tax Exempt Fund 42% 30% Oregon Tax Exempt Fund 35% 16% Pennsylvania Tax Exempt Fund 56% 46% Virginia Tax Exempt Fund 25% 24% I-4 MANAGEMENT OF THE FUNDS The First Investors Family of Funds share one common investment adviser, First Investors Management Company, Inc. (“FIMCO” or “Adviser”), and one common Board of Trustees.Part II of the SAI contains additional information concerning FIMCO,the leadership structure and risk oversight responsibilities of the Board, additional information about each Trustee, any standing committees of the Board and the Code of Ethics that has been adopted by the Board. Set forth below is information about the Trustees and certain Officers of the Funds.The information concerning each Trustee’s and Officer’s positions with the Funds and length of service includes positions and length of service with the predecessors of the Funds that were reorganized with and into the Funds on April 28, 2006.Thus, for example, if a Trustee was a Trustee or Director of the predecessor Fund since January 1, 1999, the information will state “Trustee since 1/1/1999”. The address of each Trustee and officer listed below is c/o First Investors Legal Department, 110 Wall Street, New York, NY 10005. Trustees and Officers INDEPENDENT TRUSTEES Name and Date of Birth Position(s) held with Funds covered by this SAI and Length of Service* Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen Other Trusteeships/ Directorships Held Charles R. Barton, III 3/1/65 Trustee since 1/1/2006 Chief Operating Officer since 2007, Board Director since 1989 and Trustee since 1994 of The Barton Group/Barton Mines Corporation (mining and industrial abrasives distribution); and President of Noe Pierson Corporation (land holding and management service provider) since 2004. 38 None Stefan L. Geiringer 11/13/34 Trustee since 1/1/2006 President and Owner of SLG Energy LLC (energy consulting) since 2010; Co-Founder and Senior Vice President (2005-2010) of Real Time Energy Solutions, Inc.; and President and Owner of SLG, Inc. (natural gas shipper) since 2003. 38 None Robert M. Grohol 1/16/32 Trustee since 6/30/2000 and Chairman since 1/1/2010 None/Retired. 38 None Arthur M. Scutro, Jr. 11/9/41 Trustee since 1/1/2006 None/Retired. 38 None Mark R. Ward 11/3/52 Trustee since 1/1/2010 Self employed, Consultant since 2008; Senior Partner, Ernst & Young, LLP, Leader, Mid-Atlantic Asset Management Practice (2003-2007). 38 None I-5 INTERESTED TRUSTEES Name and Date of Birth Position(s) held with Funds covered by this SAI and Length of Service* Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen Other Trusteeships/ Directorships Held Christopher H. Pinkerton** 1/27/58 Trustee and President since 1/19/2011 President and Director of First Investors Consolidated Corporation since 1/19/2011; President and Director since 1/19/2011 and Chairman since 2/4/2011 of First Investors Management Company, Inc. and Administrative Data Management Corp.; Chairman and Director of First Investors Corporation since 1/19/2011; Director since 1/19/2011 and Chairman since 2/11/2011 of First Investors Life Insurance Company; President, US Division, The Independent Order of Foresters, Chairman, Foresters Equity Services (broker-dealer), Chairman, Foresters Financial Partners (independent marketing organization) since 2005; Senior Vice President, Foresters North American Sales and Marketing (2005-2007); President and CEO, USAllianz Investor Services (variable insurance); and Chairman, President and CEO, USAllianz Investment Advisor (investment adviser) (1999-2005). 38 None * Each Trustee serves for an indefinite term until his or her successor is elected and duly qualified, or until his or her death, resignation or removal as provided in the Trust’s organizational documents or by statute. ** Mr. Pinkerton is an interested Trustee because he is an officer and director of the Adviser and principal underwriter of the Funds. I-6 OFFICERS WHO ARE NOT TRUSTEES Name and Date of Birth Position(s) held with Funds covered by this SAI and Length of Service* Principal Occupation(s) During Past 5 Years Joseph I. Benedek 8/2/57 Treasurer since 1988 Treasurer and Principal Accounting Officer of First Investors Management Company, Inc. Mary Carty 11/11/50 Secretary since 11/19/2010 Assistant Counsel of First Investors Management Company, Inc., since 2010.Special Counsel and Associate at Willkie Farr & Gallagher LLP (1998-2009). Marc Milgram 6/9/57 Chief Compliance Officer since 11/22/2010 Investment Compliance Manager of First Investors Management Company, Inc., since 2009; First Investors Federal Savings Bank, President since 2000, Treasurer since 1987 and Director since 2004; First Investors Corporation, Vice President (2008-2009); Administrative Data Management Corp., Vice President (2008-2009); and First Investors Name Saver, Inc. f/k/a School Financial Management Services, Inc., Treasurer since 1992 and Director (1992-2007). * Officers are elected and appointed by the Board for one-year terms. I-7 Trustee Ownership of First Investors Funds As of December 31, 2010 INDEPENDENT TRUSTEES Trustee Funds covered by this SAI Dollar Range of Ownership of Funds covered by this SAI Aggregate Dollar Range of Equity Securities – all Registered Investment Companies overseen by Trustee in First Investors Family of Funds† Charles R. Barton, III None None $50,001-$100,000 Stefan L. Geiringer None None None Robert M. Grohol None None Over $100,000 Arthur M. Scutro, Jr. Tax Exempt Fund $10,001-$50,000 $50,001-$100,000 Mark R. Ward None None None INTERESTED TRUSTEES Trustee Funds covered by this SAI Dollar Range of Ownership of Funds covered by this SAI Aggregate Dollar Range of Equity Securities – all Registered Investment Companies overseen by Trustee in First Investors Family of Funds† Christopher H. Pinkerton None None None † The First Investors Family of Funds consists of 4 registered investment companies with 38 Series funds. As of April 6, 2011, the Trustees and officers, as a group, owned less than 1% of either Class A or Class B shares of each Fund. Compensation of Trustees The following table lists compensation paid to the Trustees by the Trust for the fiscal year ended December 31, 2010. Trustee Aggregate Compensation From Tax Exempt Funds Total Compensation From First Investors Funds Complex Paid to Trustees† Christopher H. Pinkerton1 $0 $0 Charles R. Barton, III $14,079 $64,400 Stefan L. Geiringer $14,079 $64,400 Robert M. Grohol $15,500 $70,900 Arthur M. Scutro, Jr. $14,735 $67,400 Mark R. Ward $13,642 $62,400 1. Compensation to officers and interested Trustees of the Fund is paid by the Adviser. † The First Investors Funds Complex consists of 4 registered investment companies with 38 Series funds. No pension or retirement benefits are proposed to be paid under any existing plan to any Trustee by any Fund, any of its subsidiaries or any other investment companies in the First Investors Family of Funds. I-8 INVESTMENT ADVISORY SERVICES AND FEES Part II of this SAI describes the terms of the Trust’s Advisory Agreement with FIMCO and the respective responsibilities of the Funds and FIMCO under the Agreement. Set forth below are the methods for calculating the current advisory fee paid by each Fund, the fee schedule for each Fund in tabular form, and the actual fees paid and fees waived for each Fund for the past three fiscal years.The fee is accrued daily by each Fund, covered by this SAI, based on the Fund’s net assets, and is allocated daily to each Fund’s Class A shares and Class B shares based on the net assets of that class of shares in relation to the net assets of the Fund as a whole.The fees waived reflect fee schedules that were in effect during the relevant periods shown. Under the Advisory Agreement, each Fund is obligated to pay the Adviser an annual fee that is paid monthly according to the following schedule: Average Daily Net Assets Annual Rate Up to $500 million 0.60% In excess of $500 million up to $1.0 billion 0.58% In excess of $1.0 billion up to $1.5 billion 0.56% Over $1.5 billion 0.54% The following tables reflect the advisory fees paid and advisory fees waived with respect to each Fund for the fiscal years ended December 31, 2008, December 31, 2009 and December 31, 2010. Fiscal Year Ended 12/31/08 Fund Advisory Fees Paid Advisory Fees Waived Tax Exempt Fund Tax Exempt Fund II California Tax Exempt Fund Connecticut Tax Exempt Fund Massachusetts Tax Exempt Fund Michigan Tax Exempt Fund Minnesota Tax Exempt Fund New Jersey Tax Exempt Fund New York Tax Exempt Fund North Carolina Tax Exempt Fund Ohio Tax Exempt Fund Oregon Tax Exempt Fund Pennsylvania Tax Exempt Fund Virginia Tax Exempt Fund I-9 Fiscal Year Ended 12/31/09 Fund Advisory Fees Paid Advisory Fees Waived Tax Exempt Fund Tax Exempt Fund II California Tax Exempt Fund Connecticut Tax Exempt Fund Massachusetts Tax Exempt Fund Michigan Tax Exempt Fund Minnesota Tax Exempt Fund New Jersey Tax Exempt Fund New York Tax Exempt Fund North Carolina Tax Exempt Fund Ohio Tax Exempt Fund $141,838 $16,548 Oregon Tax Exempt Fund Pennsylvania Tax Exempt Fund Virginia Tax Exempt Fund Fiscal Year Ended 12/31/10 Fund Advisory Fees Paid Advisory Fees Waived Tax Exempt Fund $4,294,004 $316,931 Tax Exempt Fund II $1,185,009 $98,751 California Tax Exempt Fund $186,749 $15,562 Connecticut Tax Exempt Fund $222,876 $18,573 Massachusetts Tax Exempt Fund $156,102 $13,008 Michigan Tax Exempt Fund $166,556 $13,880 Minnesota Tax Exempt Fund $132,949 $11,079 New Jersey Tax Exempt Fund $329,831 $27,486 New York Tax Exempt Fund $933,585 $77,799 North Carolina Tax Exempt Fund $159,746 $13,312 Ohio Tax Exempt Fund $144,196 $12,016 Oregon Tax Exempt Fund $259,345 $21,612 Pennsylvania Tax Exempt Fund $250,093 $20,841 Virginia Tax Exempt Fund $212,895 $17,741 I-10 PORTFOLIO MANAGERS The following provides certain information for the portfolio managers of the Adviser who have responsibility for the daily management of the Funds. A. Other Accounts Managed by Portfolio Managers for Fiscal Year Ended December 31, 2010 Name of Portfolio Manager and Fund(s) Covered by this SAI Other Accounts Managed Number of Other Accounts Total Assets of Other Accounts (in millions) Number of Accounts which Advisory Fee is Based on Account Performance Total Assets in the Accounts which Advisory Fee is Based on Account Performance (in millions) FIMCO’s Portfolio Managers: Clark D. Wagner: Tax Exempt Fund Tax Exempt Fund II California Tax Exempt Fund Connecticut Tax Exempt Fund Massachusetts Tax Exempt Fund Michigan Tax Exempt Fund Minnesota Tax Exempt Fund New Jersey Tax Exempt Fund New York Tax Exempt Fund North Carolina Tax Exempt Fund Ohio Tax Exempt Fund Oregon Tax Exempt Fund Pennsylvania Tax Exempt Fund Virginia Tax Exempt Fund Other Registered Investment Companies 6 $1,306.8 0 $0 Other Pooled Investment Vehicles 1 $22.1 0 $0 Other Accounts 2 $221.2 0 $0 B. Potential Conflicts of Interest in Other Managed Accounts for Fiscal Year Ended December 31, 2010 Mr. Wagner manages each of the Funds covered by this SAI in addition to other First Investors mutual funds that are not covered by this SAI.In many cases, the First Investors Funds that are managed by Mr. Wagner are managed similarly, except to the extent required by differences in cash flow, investment policy, or law.Moreover, Mr. Wagner also participates in the day-to-day management of First Investors’ profit sharing plan, the general account of our life insurance company affiliate and FIMCO’s own investment account.Portions of these non-fund accounts may be managed similarly to one or more of the Funds covered by this SAI. The side-by-side management of two or more First Investors Funds or non-fund accounts presents a variety of potential conflicts of interest.For example, the portfolio manager may purchase or sell securities for one portfolio and not another portfolio, and the performance of securities purchased for one portfolio may vary from the performance of securities purchased for other portfolios.A FIMCO portfolio manager may also want to buy the same security for two Funds that he manages or a Fund and a non-fund account.In some cases, there may not be sufficient amounts of the security available (for example, in the case of a hot initial public offering (“IPO”) or new bond offering) to cover the needs of all of the accounts managed by a FIMCO portfolio manager or the buying activity of the accounts could affect the market value of the security.Similar potential conflicts could arise when two or more Fund or non-fund accounts managed by the same portfolio manager or managers want to sell the same security at the same time.Finally, a portfolio manager may want to sell a security that is held by a Fund or non-fund account and at the same time buy the same security for another one of his accounts.This could occur even if the accounts were managed similarly because, for example, the two accounts have different cash flows. FIMCO has adopted a variety of policies and procedures to address these potential conflicts of interest and to ensure that each Fund and non-fund account is treated fairly.For example, FIMCO has adopted policies for bunching and allocating trades when two or more Funds or non-fund accounts wish to buy or sell the same security at the same time.These policies prescribe the procedures for placing orders in such circumstances, determining allocations in the event that such orders cannot be fully executed, and determining the price to be paid or received by I-11 each account in the event that orders are executed in stages.FIMCO has also adopted special policies that address investments in IPOs and new bond offerings, the side-by-side management of Funds and the non-fund accounts, and internal crosses between FIMCO managed accounts that are effected under Rule 17a-7 of the Investment Company Act.FIMCO’s Investment Compliance Manager also conducts reviews of trading activity to monitor for compliance with these policies and procedures.FIMCO has also adopted a Code of Ethics restricting the personal securities trading and conduct of portfolio managers of the Funds. C. Structure of Portfolio Managers Compensation for Fiscal Year Ended December 31, 2010 Mr. Wagner, the portfolio manager of each Fund covered by this SAI, receives a salary.He also receives a bonus for each Fund if the Fund’s performance ranks in the middle quintile or higher of the funds in its selected Lipper Peer Group as of the end of the calendar year.The rate of the bonus (in basis points) increases in steps as the Fund’s performance ranking increases within the Fund’s selected Lipper Peer Group.A portion of the bonus is dependent on other performance factors, including the portfolio manager’s compliance record.The amount of the bonus is computed by multiplying the applicable bonus rate by the average net management fee received by FIMCO for managing the Fund during the year.All bonuses are paid as follows: one-third of the bonus is paid within the first quarter of the following year.The remaining amount is invested in the Fund and then paid in two installments over the next two years.In the case of each bonus installment, Mr. Wagner must remain actively employed by FIMCO and also be in good standing with FIMCO until each installment is paid; otherwise the installment is forfeited.He is also entitled to participate on the same basis as other employees in the profit sharing and deferred bonus plans that are offered by FIMCO’s parent company.The amount that is contributed to these plans is determined in the sole discretion of the parent company based upon the overall profitability of FIMCO and its affiliates from all lines of business.The profitability of FIMCO is an important factor in determining the amount of this contribution. The following table shows each Fund’s Lipper Peer Group for purposes of determining each portfolio manager’s potential bonus for the fiscal year ended December 31, 2010. Fund Peer Group Tax Exempt Fund Insured Municipal Debt Tax Exempt Fund II Insured Municipal Debt California Tax Exempt Fund Single State Insured Municipal Debt Connecticut Tax Exempt Fund Single State Insured Municipal Debt Massachusetts Tax Exempt Fund Single State Insured Municipal Debt Michigan Tax Exempt Fund Single State Insured Municipal Debt Minnesota Tax Exempt Fund Single State Insured Municipal Debt New Jersey Tax Exempt Fund Single State Insured Municipal Debt New York Tax Exempt Fund Single State Insured Municipal Debt North Carolina Tax Exempt Fund Single State Insured Municipal Debt Ohio Tax Exempt Fund Single State Insured Municipal Debt Oregon Tax Exempt Fund Single State Insured Municipal Debt Pennsylvania Tax Exempt Fund Single State Insured Municipal Debt Virginia Tax Exempt Fund Single State Insured Municipal Debt I-12 In addition to managing the Funds covered by this SAI and other First Investor Funds, Mr. Wagner is also primarily responsible for managing the fixed income investments in the company’s own profit sharing plan and the investment accounts of FIMCO and its life insurance company affiliate (collectively, “the company’s proprietary accounts”).Mr. Wagner does not receive any compensation (apart from his normal FIMCO salary and entitlement to participate on the same basis as other employees in the company’s profit sharing and deferred bonus plans) for managing the investments of the proprietary accounts.Nor does he receive any form of bonus for assisting in the management of the proprietary accounts.Although Mr. Wagner does not receive any compensation or bonus for managing the company’s proprietary accounts, as discussed above, he is a participant in the company’s profit sharing and deferred bonus plans.Moreover, the proprietary accounts invest in assets that are eligible investments for the Funds that Mr. Wagner manages or oversees in his capacity as Director of Fixed Income.Thus, in theory, he could have an economic incentive to favor the proprietary accounts over the Funds in determining which investments to buy, sell or hold.FIMCO monitors trading in the proprietary accounts to address such potential conflicts. D. Portfolio Manager Fund Ownership for Fiscal Year Ended December 31, 2010 Name Funds Covered by this SAI Dollar Range of Fund Ownership* (dollars) Clark D. Wagner Tax Exempt Fund $10,001-$50,000 Tax Exempt Fund II None California Tax Exempt Fund None Connecticut Tax Exempt Fund None Massachusetts Tax Exempt Fund None Michigan Tax Exempt Fund None Minnesota Tax Exempt Fund None New Jersey Tax Exempt Fund $10,001-$50,000 New York Tax Exempt Fund None North Carolina Tax Exempt Fund None Ohio Tax Exempt Fund None Oregon Tax Exempt Fund None Pennsylvania Tax Exempt Fund None Virginia Tax Exempt Fund None * The amounts shown do not include any deferred bonuses earned by a FIMCO Portfolio Manager that may have been invested in the Fund that he manages as further described under section “C. Structure of Portfolio Managers Compensation for Fiscal Year Ended December 31, 2010.” I-13 UNDERWRITER AND DEALERS Part II of this SAI describes the Underwriting Agreement of each Fund that has an underwriting agreement with First Investors Corporation (“FIC”), the applicable sales charge on Class A shares expressed both as a percentage of the offering price and net amount invested, and the dealer concession that is paid by FIC to outside dealers expressed as a percentage of the offering price. The following tables list the underwriting fees paid to FIC during the fiscal years ended December 31, 2008, 2009 and 2010. Fiscal Year Ended December 31, 2008 Fund Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation* Tax Exempt Fund N/A N/A Tax Exempt Fund II N/A N/A California Tax Exempt Fund N/A N/A Connecticut Tax Exempt Fund N/A N/A Massachusetts Tax Exempt Fund N/A N/A Michigan Tax Exempt Fund $0 N/A N/A Minnesota Tax Exempt Fund N/A N/A New Jersey Tax Exempt Fund N/A N/A New York Tax Exempt Fund N/A N/A North Carolina Tax Exempt Fund N/A N/A Ohio Tax Exempt Fund N/A N/A Oregon Tax Exempt Fund N/A N/A Pennsylvania Tax Exempt Fund N/A N/A Virginia Tax Exempt Fund N/A N/A Fiscal Year Ended December 31, 2009 Fund Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation* Tax Exempt Fund N/A N/A Tax Exempt Fund II N/A N/A California Tax Exempt Fund N/A N/A Connecticut Tax Exempt Fund N/A N/A Massachusetts Tax Exempt Fund N/A N/A Michigan Tax Exempt Fund N/A N/A Minnesota Tax Exempt Fund $0 N/A N/A New Jersey Tax Exempt Fund N/A N/A New York Tax Exempt Fund N/A N/A North Carolina Tax Exempt Fund N/A N/A Ohio Tax Exempt Fund N/A N/A Oregon Tax Exempt Fund N/A N/A Pennsylvania Tax Exempt Fund N/A N/A Virginia Tax Exempt Fund N/A N/A I-14 Fiscal Year Ended December 31, 2010 Fund Net Underwriting Discounts and Commissions Compensation on Redemptions and Repurchases Brokerage Commissions Other Compensation* Tax Exempt Fund $1,035,847 $5,217 N/A N/A Tax Exempt Fund II $1,680,622 $6,734 N/A N/A California Tax Exempt Fund $193,705 $1,206 N/A N/A Connecticut Tax Exempt Fund $121,653 $3,404 N/A N/A Massachusetts Tax Exempt Fund $81,874 $680 N/A N/A Michigan Tax Exempt Fund $29,037 $2,925 N/A N/A Minnesota Tax Exempt Fund $71,589 $0 N/A N/A New Jersey Tax Exempt Fund $111,897 $914 N/A N/A New York Tax Exempt Fund $576,811 $2,759 N/A N/A North Carolina Tax Exempt Fund $17,001 $2,876 N/A N/A Ohio Tax Exempt Fund $53,850 $108 N/A N/A Oregon Tax Exempt Fund $219,542 $2,485 N/A N/A Pennsylvania Tax Exempt Fund $75,806 $5,564 N/A N/A Virginia Tax Exempt Fund $143,219 $1,786 N/A N/A * As shown in a separate chart, FIC may receive distribution fees (i.e., Rule 12b-1 fees) from each Fund covered by this SAI. I-15 DISTRIBUTION PLANS Part II of this SAI describes the distribution plans of those Funds that have adopted such plans.For the fiscal year ended December 31, 2010, the Funds paid the following in fees pursuant to their plans: Class A Fund Compensation to Underwriter Compensation to Dealers Compensation to Sales Personnel Total Distribution Plan Fees Paid Tax Exempt Fund $1,341,029 $51,031 $761,549 $2,153,609 Tax Exempt Fund II $221,938 $125,730 $223,312 $570,980 California Tax Exempt Fund $39,962 $10,759 $39,759 $90,480 Connecticut Tax Exempt Fund $48,758 $12,752 $46,252 $107,762 Massachusetts Tax Exempt Fund $37,787 $6,482 $30,899 $75,168 Michigan Tax Exempt Fund $43,391 $13,584 $24,169 $81,144 Minnesota Tax Exempt Fund $32,774 $5,519 $27,485 $65,778 New Jersey Tax Exempt Fund $78,956 $14,973 $66,346 $160,275 New York Tax Exempt Fund $242,413 $13,593 $204,909 $460,915 North Carolina Tax Exempt Fund $34,084 $17,800 $22,244 $74,128 Ohio Tax Exempt Fund $30,943 $7,442 $31,001 $69,386 Oregon Tax Exempt Fund $50,760 $7,023 $68,445 $126,228 Pennsylvania Tax Exempt Fund $61,925 $24,778 $34,594 $121,297 Virginia Tax Exempt Fund $47,418 $4,017 $52,490 $103,925 Class B Fund Compensation to Underwriter Compensation to Dealers Compensation to Sales Personnel Total Distribution Plan Fees Paid Tax Exempt Fund $39,383 $5,398 $7,563 $52,344 Tax Exempt Fund II $27,735 $31,255 $12,757 $71,747 California Tax Exempt Fund $8,085 $1,037 $528 $9,650 Connecticut Tax Exempt Fund $7,029 $812 $4,412 $12,253 Massachusetts Tax Exempt Fund $5,314 $3,833 $464 $9,611 Michigan Tax Exempt Fund $2,686 $4,220 $208 $7,114 Minnesota Tax Exempt Fund $1,563 $305 $454 $2,322 New Jersey Tax Exempt Fund $11,430 $1,355 $2,684 $15,469 New York Tax Exempt Fund $14,208 $2,036 $3,349 $19,593 North Carolina Tax Exempt Fund $13,227 $5,827 $97 $19,151 Ohio Tax Exempt Fund $7,183 $1,160 $696 $9,039 Oregon Tax Exempt Fund $7,111 $252 $4,120 $11,483 Pennsylvania Tax Exempt Fund $8,504 $1,144 $2,848 $12,496 Virginia Tax Exempt Fund $6,721 $511 $1,179 $8,411 I-16 ALLOCATION OF PORTFOLIO BROKERAGE Part II of this SAI describes the brokerage allocation policies of the First Investors Funds.The Funds did not pay brokerage commissions for the last three fiscal years. Ownership of Regular Broker-Dealers and/or their Parent Companies during the Previous Fiscal Year Fund Broker-Dealer Parent Co. 12/31/10 Market Value Tax Exempt Fund: JP Morgan Chase $25,224,200 Tax Exempt Fund II: None $0 California Tax Exempt Fund: None $0 Connecticut Tax Exempt Fund: None $0 Massachusetts Tax Fund: None $0 Michigan Tax Exempt Fund: None $0 Minnesota Tax Exempt Fund: None $0 New Jersey Tax Exempt Fund: None $0 New York Tax Exempt Fund: JP Morgan Chase $5,307,400 North Carolina Tax Exempt Fund: None $0 Ohio Tax Exempt Fund: None $0 Oregon Tax Exempt Fund: None $0 Pennsylvania Tax Exempt Fund: None $0 Virginia Tax Exempt Fund: None $0 ADDITIONAL INFORMATION CONCERNING PURCHASES, REDEMPTIONS, PRICING AND SHAREHOLDER SERVICES Additional information concerning purchases, redemptions, pricing and shareholder services is set forth in Part II of this SAI.This information generally does not repeat information already discussed in the applicable prospectus.Additional information concerning the determination of Net Asset Value (“NAV”) is also set forth in Part II of this SAI. TAX INFORMATION Information concerning tax laws applicable to the Funds is set forth in Part II of this SAI. I-17 BENEFICIAL OWNERSHIP INFORMATION As of April 6, 2011, the following shareholders owned of record or beneficially owned 5%or more of the outstanding Class A shares of each of the Funds listed below. Fund %of Shares Shareholder Connecticut Fund 6.6 Esther C. Fleischman 135 Judwin Avenue New Haven, CT 06515 5.2 Pershing Division of Donaldson, Lufkin & Jenerette Securities Corp. One Pershing Plaza Jersey City, NJ 07399 Minnesota Fund 5.4 Donald J. Kiel 604 Marie Lane North Mankato, MN 56003 7.7 Robert Pfotenhauer and Jeanette Pfotenhauer 4160 Trillium Lane E Minnetrista, MN 55364 New Jersey 5.0 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 North Carolina Fund 10.5 National Financial Services Corp. 200 Liberty Street One World Financial Center New York, NY 10281 9.2 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 Ohio Fund 6.6 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 Pennsylvania Fund 6.1 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 As of April 6, 2011, the following owned of record or beneficially owned 5% or more of the outstanding Class B shares of each of the Funds listed below: Fund % of Shares Shareholder Tax Exempt Fund 5.0 Carol L. Kiser 801 Lincoln Avenue Pittsburgh, PA 15215 Tax Exempt Fund II 17.9 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 I-18 California Fund 21.3 Honey G. Metowski 10 Simpaug Turnpike Redding, CT 06896 12.9 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 5.2 Jacqueline L. Doria 8756 Robles Drive San Diego, CA 92119 5.7 Kathryn Lois Lindquist P.O. Box 31628 Walnut Creek, CA 94598 37.5 Citigroup Global Markets, Inc. 333 West 34th Street-3rd Floor New York, NY 10001 Connecticut Fund 11.8 Kathleen M. Hushin 140 Middle Turnpike W. Manchester, CT 06040 6.7 Donald Levesque 59 Pearl Road Naugatuck, CT 06770 10.4 Roberta Lecardo 14 Ramona Way Brandford, CT 06405 5.5 Marilyn J. Clayton 325 Selden Street Kensington, CT 06037 7.7 Beatrice Ukraincik 9 Chestnut Court Cromwell, CT 06416 7.3 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 Massachusetts Fund 9.7 Edmond J. Boucher and Cynthia J. Boucher 4 Jolly Road Athol, MA 01331 5.2 Linda M. Thatcher 15 Lynnwood Drive Westfield, MA 01085 7.5 Maureen E. Vosburgh 155 Chauncey Walker Street Belchertown, MA 01007 11.8 Charles C. Streeter and Maureen Streeter 30 Kensington Drive Canton, MA 01583 I-19 5.6 Wendy A. Stanick and James A. Stanick 290 White Pond Road Leominster, MA 01453 7.0 UBS Financial Services, Inc. 1000 Harbour Boulevard-7th Floor Weehawken, NJ 07086 11.1 Robert E. Murphy and Joanne R. Murphy 75 Fox Wood Drive Springfield, MA 01129 11.0 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 Michigan Fund 7.5 Ruth M. Heyn 707 Princeton Street Ann Arbor, MI 48103 16.5 Gerald W. Kinney 3849 W. Rose City Road West Branch, MI 48661 45.8 Oppenheimer & Co. 125 Broad Street-16th Floor New York, NY 10005 Minnesota Fund 17.0 Catherine M. Marien 1079 Colette Place Saint Paul, MN55116 8.1 Martin C. Cordes and Elvera O. Cordes 2307 15th Avenue NW Rochester, MN 55901 40.7 Roger A. Schutz 5142 15th Street SE Rochester, MN 55904 7.7 Evelyn G. Tischer Unit 337 2205 2nd Street SW Rochester, MN 55902 9.5 Myrtle Eveland 131 Monroe Street #222 Anoka, MN 55303 6.9 Roger A. Haar and Judith A. Haar P.O. Box 395 Lakefield, MN 56150 New Jersey Fund 11.9 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 I-20 5.8 Pershing Division of Donaldson, Lufkin & Jenerette Securities Corp. One Pershing Plaza Jersey City, NJ 07399 New York Fund 7.2 Dorothy Mekeel tate Rt 376 Hopewell Junction, NY 12533 5.0 Lynn Paul and Robert Paul 25 Sidney Avenue Farrmingville, NY 11738 North Carolina Fund 15.5 Stifel Nicolaus & Company, Inc. 501 North Broadway St. Louis, MO 63102 18.3 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 6.4 Citigroup Global Markets, Inc. 333 West 34th Street-3rd Floor New York, NY 10001 11.8 Ralph M. Feemster and Vida B. Feemster 3 Valley Trace Lane Hamburg Crossing Weaverville, NC 28787 Ohio Fund 5.9 UBS Financial Services, Inc. 1000 Harbour Boulevard-7th Floor Weehawken, NJ 07086 6.4 Jeff Sabatino and Susan Sabatino 120 Franklin Street Saint Clairsville, OH 43950 26.8 Citigroup Global Markets, Inc. 333 West 34th Street – 3rd Floor New York, NY 10001 12.7 William Sperlazza 336 E. Wilson Avenue Girard, OH 44420 9.3 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 Oregon Fund 5.0 Steven E. Harris and Janice M. Harris 1006 Skyline Drive Tillamook, OR 97141 11.3 Ruth Ann Simmonds 5477 Basin View Drive Klamath Falls, OR 97603 I-21 5.0 Alice I. Clark 5estfork Portland, OR 97206 5.1 Michael J. Jarrett and Connie M. Jarrett 415 Jefferson Street Oregon City, OR 97045 7.5 Dale C. Blessing Trust 19615 Alderwood Court Aloha, OR 97006 7.5 Susan Zicker 780 Missouri Street Salem, OR 97302 7.8 Crowell, Weedon & Company One Wilshire Building-Suite 2800 Los Angeles, CA 90071 Pennsylvania Fund 10.8 F. Russell Ferrante and Rachelle Del Collo Ferrante 1305 New Virginia Road Downingtown, PA 19335 11.1 Janney Montgomery Scott, LLC 1801 Market Street Philadelphia, PA 19103 6.6 First Clearing, LLC 1 North Jefferson St. Louis, MO 63103 6.0 Edith W. Johnson Apt. 408 5325 Old York Road Philadelphia, PA 19141 Virginia Fund 5.3 Doris A. Seubert Apt. 103 5107 Downy Lane Richmond, VA 23228 26.1 John P. Voros and Rose M. Voros 891 Catalina Drive Newport News, VA 23608 8.0 Delores G. Paige 5025 Hurop Road Sandston, VA 23150 20.3 Kathleen V. Waldron Apt. 2B 2824 South Abingdon Street Arlington, VA 22206 10.2 Harold W. Graves 4629 John Alden Road Virginia Beach, VA 23455 I-22 As of April 6, 2011, the following owned of record or beneficially owned 25% or more of the outstanding Class B shares of each of the Funds listed below: Fund %of Shares Shareholder California Fund 37.5 Citigroup Global Markets, Inc. 333 West 34th Street-3rd Floor New York, NY 10001 Michigan Fund 45.8 Oppenheimer & Co. 125 Broad Street – 16th Floor New York, NY 10005 Minnesota 40.7 Roger A. Schutz 5142 15th Street SE Rochester, MN 55904 Ohio Fund 26.8 Citigroup Global Markets, Inc. 333 West 34th Street-3rd Floor New York, NY 10001 Virginia 26.1 John P. Voros and Rose M. Voros 891 Catalina Drive Newport News, VA 23608 FINANCIAL STATEMENTS The Funds incorporate by reference the financial statements and reports of an independent registered public accounting firm contained in the annual reports to shareholders for the fiscal year ended December 31, 2010. I-23 APPENDIX A: INVESTMENT STRATEGIES USED BY THE FIRST INVESTORS TAX EXEMPT FUNDS The investment strategies that may be used by each Fund, including strategies to invest in particular types of securities or financial instruments, are listed below.The investment strategies that each Fund currently uses or currently anticipates using are noted by a check (ü) mark.The investment strategies that each Fund does not currently anticipate using are noted by a dash (─) mark.These notations only represent the current intentions of the Funds with respect to using the checked investment strategies.Each Fund may engage in any of the investment strategies listed, even if it has no current intention to do so as noted, as long as there is no specific investment policy prohibiting the Fund from engaging in the strategy.Each Fund also reserves the right to alter its investment strategies or to use other strategies to the extent permitted by its investment policies and applicable regulatory requirements.The investment policies of each Fund are set forth in its prospectus and Appendix B of this SAI.The investment strategies listed below, and their associated risks, are described in Part II of this SAI. Tax Exempt Funds ü Funds use or currently anticipate using ─ Funds do not currently anticipate using Debt Securities ü Commercial Paper and Other Short-Term Investments ü Corporate Bonds and Notes ─ Convertible Debt Securities ─ High Yield Securities ─ Mortgage-Backed Securities ─ Other Asset-Backed Securities ─ Municipal Securities ü Syndicated Bank Loans ─ U.S. Government Securities ─ Variable and Floating Rate Securities ü Zero Coupon and Pay-In-Kind Bonds ü Equity Securities ─ Common Stocks, Preferred Stocks, and Warrants ─ Shares of Other Investment Companies ─ Shares of Exchange Traded Funds ─ Real Estate Investment Trusts ─ Foreign Securities Exposure ─ Depository Receipts ─ Foreign Securities Traded in the U.S. ─ Foreign Securities Traded in Foreign Markets ─ Foreign Securities Traded in Emerging Markets ─ Foreign Currency ─ Derivatives ü Credit-Linked Securities ─ Inverse Floaters ü Interest Rate Swaps ü Options ü Futures ü Restricted and Illiquid Securities ü When-Issued Securities ü Stand-By Commitments ─ Repurchase Agreements ─ Temporary Borrowing ü Temporary Defensive Investments ü I-A-1 APPENDIX B: INVESTMENT POLICIES OF THE FIRST INVESTORS TAX EXEMPT FUNDS The following is a list of the investment policies of each Fund other than those policies that are set forth in the Fund’s prospectus.Each Fund’s investment policies are designed to set limits on or prohibit the Fund from engaging in specified investment strategies.For a description of the investment strategies that each Fund actually uses or currently contemplates using, you should review the prospectus for the Fund and Appendix A of this SAI. Each Fund also has adopted the investment policies that are set forth below.Unless identified as non-fundamental, these investment policies are fundamental policies, which may not be changed without the affirmative vote of a majority of the outstanding voting securities of the Fund, as defined by the Investment Company Act of 1940, as amended (the “1940 Act”).As defined by the 1940 Act, a "vote of a majority of the outstanding voting securities of the Fund" means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of the Fund or (2) 67% or more of the shares present at a meeting, if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. Each Fund’s investment objective is a non-fundamental policy of the Fund.Non-fundamental policies may be changed by the Board of Trustees (“Board”) without shareholder approval.Except with respect to borrowing, or as otherwise expressly provided, changes in values of a Fund's assets will not cause a violation of the Fund’s investment policies. Fundamental Policies: Each Fund may not: (1)Borrow money, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (2)Issue senior securities, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (3)Make loans, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (4)Except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief, with respect to 75% of the Fund’s total assets, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities, and securities of other investment companies) if, as a result, (a) more than 5% of the Fund’s total assets would be invested in the securities of that issuer, or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer. (5)Except for any Fund that is “concentrated” in an industry or group of industries within the meaning of the 1940 Act, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities) if, as a result, more than 25% of the Fund’s total assets would be invested in the securities of companies whose principal business activities are in the same industry. (6)Purchase or sell real estate, except that, to the extent permitted by applicable law, each Fund may (a) invest in securities or other instruments directly or indirectly secured by real estate, and (b) invest in securities or other instruments issued by issuers that invest in real estate. (7)Purchase or sell commodities or commodity contracts unless acquired as a result of ownership of securities or other instruments issued by persons that purchase or sell commodities or commodities contracts; but this shall not prevent a Fund from purchasing, selling and entering into financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), and options on financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), warrants, swaps, forward contracts, foreign currency spot and forward contracts or other derivative instruments that are not related to physical commodities. (8)Underwrite securities issued by others, except to the extent that a Fund may be considered an underwriter within the meaning of the Securities Act of 1933, as amended (“1933 Act”) in the disposition of restricted securities or in connection with investment in other investment companies. I-B-1 The Tax Exempt Fund and Tax Exempt Fund II, under normal circumstances, will each invest at least 80% of its net assets in municipal bonds and other municipal securities that pay interest that is exempt from federal income tax, including the federal AMT. Each of the Single State Tax Exempt Funds, under normal circumstances, will invest at least 80% of its net assets in municipal bonds and other municipal securities that pay interest that is exempt from both federal income tax, including the federal AMT, and any applicable state income tax for individual residents of the state listed in the name of the single state Fund. Non-Fundamental Policies: A.
